TABLE OF CONTENTS

Exhibit 10.1

EXECUTION VERSION

PUBLISHED CUSIP NUMBERS:

DEAL CUSIP - 87512QAF7

FACILITY CUSIP - 87512QAG5

CREDIT AGREEMENT

dated as of November 2, 2017

among

TAMPA ELECTRIC COMPANY,

a Florida Corporation,

as Borrower

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

THE LENDERS PARTY HERETO

 

 

WELLS FARGO SECURITIES, LLC,

JPMORGAN CHASE BANK, N.A.,

BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

THE BANK OF NOVA SCOTIA

and

ROYAL BANK OF CANADA

as Joint Lead Arrangers,

JPMORGAN CHASE BANK, N.A.,

BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

THE BANK OF NOVA SCOTIA

and

ROYAL BANK OF CANADA

Joint Bookrunners and Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1  

1.1

 

Definitions

     1  

1.2

 

Rules of Interpretation

     1  

ARTICLE II THE FACILITY

     1  

2.1

 

The Facility

     1    

2.1.1      Loans

     1    

2.1.2       Interest Provisions Applicable to all Loans

     2    

2.1.3      Conversion of Loans

     3    

2.1.4      Loan Principal Payment

     4    

2.1.5      Promissory Notes

     4    

2.1.6      Optional Prepayments

     4  

2.2

 

[Reserved]

     4  

2.3

 

[Reserved]

     4  

2.4

 

Fees

     4  

2.5

 

Other Payment Terms

     4    

2.5.1      Place and Manner

     4    

2.5.2      Date

     5    

2.5.3      Late Payments

     5    

2.5.4      Net of Taxes, Etc

     5    

2.5.5      Application of Payments

     6    

2.5.6       Failure to Pay Administrative Agent

     6    

2.5.7       Withholding Exemption Certificates

     7    

2.5.8       Certain Deductions by Administrative Agent

     8  

2.6

 

Pro Rata Treatment

     8    

2.6.1      Borrowings, Payments, Etc

     8    

2.6.2      Sharing of Payments, Etc

     8  

2.7

 

Change of Circumstances

     8    

2.7.1       Inability to Determine Rates

     8    

2.7.2      Illegality

     9    

2.7.3      Increased Costs

     9    

2.7.4      Capital Requirements

     10    

2.7.5      Delay in Request

     10  

2.8

 

Funding Losses

     10  

2.9

 

Alternate Office, Minimization of Costs

     10    

2.9.1      Minimization of Costs

     10    

2.9.2      Replacement Rights

     11    

2.9.3      Alternate Office

     11  

2.10

 

[Reserved]

     11  

2.11

 

Defaulting Lenders

     11  

ARTICLE III CONDITIONS PRECEDENT

     12  

3.1

 

Conditions Precedent to Obligation to Make Loans

     12    

3.1.1      Credit Facility Documents

     12    

3.1.2      Resolutions

     12    

3.1.3      Incumbency

     12    

3.1.4      Legal Opinions

     12  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

3.1.5      Financial Statements

     12    

3.1.6       Accuracy of Representations and Warranties; No Defaults

     12    

3.1.7      Certificate of Borrower

     12    

3.1.8      Payment of Fees

     13  

3.2

 

Conditions Precedent to Borrowing

     13    

3.2.1       Accuracy of Representations and Warranties

     13    

3.2.2      No Defaults

     13    

3.2.3      Notice of Borrowing

     13  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     13  

4.1

 

Corporate Existence and Business

     13  

4.2

 

Power and Authorization; Enforceable Obligations

     13  

4.3

 

No Legal Bar

     14  

4.4

 

No Proceeding, Litigation or Investigation

     14  

4.5

 

Governmental Approvals

     14  

4.6

 

Financial Statements

     14  

4.7

 

True and Complete Disclosure

     14  

4.8

 

Investment Company Act

     14  

4.9

 

Compliance with Law

     14  

4.10

 

ERISA

     15  

4.11

 

Solvency

     15  

4.12

 

Taxes

     15  

4.13

 

Use of Credit

     15  

4.14

 

FCPA; OFAC; Anti-Money Laundering

     15    

4.14.1     No Unlawful Contributions or Other Payments

     15    

4.14.2    OFAC

     15    

4.14.3    No Conflict with Money Laundering Laws

     16  

ARTICLE V COVENANTS OF BORROWER

     16  

5.1

 

Existence

     16  

5.2

 

Consents, Legal Compliance

     16  

5.3

 

Prohibition of Certain Transfers

     16  

5.4

 

Payment and Performance of Material Obligations

     17  

5.5

 

Taxes

     17  

5.6

 

Maintenance of Property, Insurance

     17  

5.7

 

Compliance with Laws, Instruments, Etc

     17  

5.8

 

No Change in Business

     18  

5.9

 

Financial Statements

     18  

5.10

 

Notices

     19  

5.11

 

Financial Covenants

     19  

5.12

 

Indemnification

     19  

5.13

 

Federal Regulations

     21  

5.14

 

Use of Proceeds

     21  

5.15

 

Transactions with Affiliates

     21  

ARTICLE VI EVENTS OF DEFAULT; REMEDIES

     22  

6.1

 

Events of Default

     22    

6.1.1      Payments

     22    

6.1.2      Debt Cross Default

     22    

6.1.3      Bankruptcy; Insolvency

     22    

6.1.4      Misstatements

     22  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

6.1.5       Breach of Terms of Agreement

     22    

6.1.6      Judgments

     22    

6.1.7      Change in Control

     23    

6.1.8      ERISA Violations

     23    

6.1.9      Lack of Validity, Etc

     23  

6.2

 

Remedies

     23    

6.2.1      No Further Loans

     23    

6.2.2       Cure by Administrative Agent

     23    

6.2.3      Acceleration

     24  

ARTICLE VII ADMINISTRATIVE AGENT, SUBSTITUTION, AMENDMENTS, ETC.

     24  

7.1

 

Appointment, Powers and Immunities

     24  

7.2

 

Reliance

     25  

7.3

 

Non-Reliance

     26  

7.4

 

Defaults

     26  

7.5

 

Indemnification

     26  

7.6

 

Successor Administrative Agent

     27  

7.7

 

Authorization

     27  

7.8

 

Administrative Agent’s Other Roles; Other Agents

     27  

7.9

 

Amendments; Waivers

     27  

7.10

 

Withholding Tax

     28  

7.11

 

General Provisions as to Payments

     29  

7.12

 

Participations

     29  

7.13

 

Transfer of Commitments

     30    

7.13.1    Assignments

     30    

7.13.2    Register

     31    

7.13.3    No Assignments to Certain Persons

     32    

7.13.4    Assignability as to Collateral

     32  

ARTICLE VIII MISCELLANEOUS

     32  

8.1

 

Addresses

     32  

8.2

 

Additional Security; Right to Set-Off

     34  

8.3

 

Delay and Waiver

     35  

8.4

 

Costs, Expenses and Attorneys’ Fees

     35  

8.5

 

Entire Agreement

     35  

8.6

 

Governing Law

     35  

8.7

 

Severability

     35  

8.8

 

Headings

     36  

8.9

 

Accounting Terms

     36  

8.10

 

No Partnership, Etc

     36  

8.11

 

Limitation on Liability

     36  

8.12

 

Waiver of Jury Trial

     36  

8.13

 

Consent to Jurisdiction

     36  

8.14

 

Knowledge and Attribution

     37  

8.15

 

Successors and Assigns

     37  

8.16

 

Counterparts

     37  

8.17

 

Patriot Act Notice

     37  

8.18

 

Payments Set Aside

     37  

8.19

 

No Advisory or Fiduciary Responsibility

     38  

8.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     38  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULES    Schedule 1    Lenders and Commitments Schedule 5.3.3    Existing
Liens EXHIBITS    Exhibit A    Definitions Exhibit B    Form of Assignment and
Assumption Exhibit C    Form of Note Exhibit D    [Reserved] Exhibit E-1   
[Reserved] Exhibit E-2    Form of Notice of Conversion of Loan Type Exhibit E-3
   Form of Confirmation of Interest Period Selection Exhibit E-4    [Reserved]
Exhibit F    [Reserved] Exhibit G    Form of Borrower’s Closing Certificate
Exhibit H-1    Form of Opinion of Assistant General Counsel to Borrower Exhibit
H-2    Form of Opinion of Locke Lord LLP, counsel to Borrower Exhibit H-3   
Form of Opinion of Milbank, Tweed, Hadley & McCloy LLP, counsel to the
Administrative Agent

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT (this “Agreement”) dated as of November 2, 2017 among TAMPA
ELECTRIC COMPANY, a Florida corporation (“Borrower”), the LENDERS party hereto
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.

RECITALS

Borrower desire to enter into, and the Lenders are willing to provide, the
364-day senior unsecured term loan credit facility set forth herein and,
accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1    Definitions. Except as otherwise expressly provided, capitalized terms
used in this Agreement and its exhibits shall have the meanings given in
Exhibit A.

1.2    Rules of Interpretation. Except as otherwise expressly provided, the
Rules of Interpretation set forth in Exhibit  A shall apply to this Agreement
and the other Credit Facility Documents.

ARTICLE II

THE FACILITY

2.1    The Facility.

2.1.1    Loans.

2.1.1.1    Commitments. Subject to the terms and conditions set forth in this
Agreement, each Lender severally agrees to make Loans in a single drawing on the
Closing Date to Borrower in the full amount of such Lender’s Commitment. Amounts
borrowed under this Section 2.1.1.1 and prepaid or repaid under Section 2.1.6
may not be reborrowed. The Commitments of all the Lenders shall be automatically
and permanently terminated on the Closing Date after giving effect to the
borrowing to be made on the Closing Date.

2.1.1.2    The Borrowing. The Loans shall be made initially as LIBOR Loans with
an initial Interest Period of one week in the aggregate amount of $300,000,000
on the Closing Date to the account(s) to which the proceeds of the Borrowing are
to be credited, as contemplated by Section 2.1.1.3(d).

2.1.1.3    Loan Funding.

(a)    [Reserved]

(b)    Pro Rata Loans. Each Loan shall be made on a pro rata basis by the
Lenders in accordance with their respective Proportionate Shares, with each
Borrowing to consist of a Loan by each Lender equal to such Lender’s
Proportionate Share of such Borrowing.

(c)    Lender Funding. Each Lender shall, before 12:00 noon on the date of the
Borrowing, make available to Administrative Agent at the Administrative Agent’s
Office, in same day funds, such Lender’s Proportionate Share of the Borrowing.
The failure of any Lender to make the Loan to be made by it as part of the
Borrowing shall not relieve any other Lender of its obligation hereunder to make
its Loan on the date of the Borrowing. No Lender shall be responsible for the
failure of any other Lender to make the Loan to be made by such other Lender on
the date of the Borrowing.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    Funding of Loans. No later than 2:00 p.m. on the Closing Date, if the
applicable conditions precedent listed in Article III have been satisfied or
waived and to the extent Administrative Agent shall have received the
appropriate funds from the Lenders, Administrative Agent shall make available
the Loans in Dollars and in immediately available funds, at Administrative
Agent’s Office, and shall transfer such funds to the bank account(s) specified
by Borrower in writing to Administrative Agent before the Closing Date in
accordance with Section 3.2.3.

2.1.2    Interest Provisions Applicable to all Loans.

2.1.2.1    Loan Interest Rates. Borrower shall pay interest on the unpaid
principal amount of each Loan from the date of such Loan until the maturity or
prepayment thereof at one of the following rates per annum:

(a)    With respect to the principal portion of each Loan that is, and during
such periods as such Loan is, a Base Rate Loan, at a rate per annum equal to the
Alternate Base Rate plus the Applicable Rate; and

(b)    With respect to the principal portion of each Loan that is, and during
such periods as such Loan is, a LIBOR Loan, at a rate per annum during each
Interest Period for such LIBOR Loan equal to the LIBO Rate for such Interest
Period plus the Applicable Rate.

2.1.2.2    Interest Provisions. Unless otherwise specified by Borrower in a
Notice of Conversion of Loan Type and except as otherwise provided for herein,
all Loans shall bear interest based on the LIBO Rate with a one week Interest
Period, and subject to the applicable limitations set forth herein, Loans shall
bear interest based upon the LIBO Rate or Alternate Base Rate as specified by
Borrower in a Notice of Conversion of Loan Type. Borrower shall not request, and
the Lenders shall not be obligated to make, LIBOR Loans at any time an Inchoate
Default or Event of Default exists. If an Event of Default exists at the end of
an Interest Period, the LIBOR Loans whose Interest Period is then ending shall
automatically convert to Base Rate Loans at such time (notwithstanding the
delivery of a Confirmation of Interest Period Selection with respect to such
Loans).

2.1.2.3    Interest Payment Dates. Borrower shall pay accrued interest on the
unpaid principal amount of each Loan (i) in the case of each Base Rate Loan, on
the last Banking Day of each calendar quarter, (ii) in the case of each LIBOR
Loan, on the last day of each Interest Period related to each LIBOR Loan and,
with respect to Interest Periods longer than three months, on each successive
date three months after the first day of such Interest Period, and (iii) in all
cases, upon prepayment (to the extent thereof and including any optional
prepayments), upon conversion from one Type of Loan to another Type, and at
maturity (whether by acceleration or otherwise).

2.1.2.4    Interest Periods and Selection.

(a)    Notwithstanding anything herein to the contrary, (i) Borrower may not at
any time have outstanding more than eight different Interest Periods relating to
LIBOR Loans; and (ii) LIBOR Loans for each Interest Period shall be in the
amount of at least $5,000,000.

(b)    Borrower may contact Administrative Agent at any time prior to the end of
an Interest Period for a quotation of interest rates in effect at such time for
given Interest Periods and Administrative Agent shall promptly provide such
quotation. Borrower may select an

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Interest Period telephonically within the time periods specified in
Section 2.1.1.2, which selection shall be irrevocable on and after commencement
of the applicable Minimum Notice Period. Borrower shall confirm such telephonic
notice to Administrative Agent by telecopy on the day such notice is given (in
substantially the form of Exhibit E-3, a “Confirmation of Interest Period
Selection”) and Administrative Agent shall promptly forward the same to the
Lenders. Borrower shall promptly deliver to Administrative Agent the original of
the Confirmation of Interest Period Selection initially delivered by telecopy.
If Borrower fails to notify Administrative Agent of the next Interest Period for
any LIBOR Loans in accordance with this Section 2.1.2.4(b), such Loans shall
automatically convert to Base Rate Loans on the last day of the current Interest
Period therefor. Administrative Agent shall as soon as practicable (and, in any
case, within two Banking Days after delivery of the Confirmation of Interest
Period Selection by telecopy as provided for above) notify Borrower of each
determination of the interest rate applicable to each Loan.

2.1.2.5    Interest Account and Interest Computations. Borrower authorizes
Administrative Agent to record in an account or accounts maintained by
Administrative Agent on its books (i) the interest rates applicable to all Loans
and the effective dates of all changes thereto, (ii) the Interest Period for
each LIBOR Loan, (iii) the date and amount of each principal and interest
payment on each Loan and (iv) such other information as Administrative Agent may
determine is necessary for the computation of interest payable by Borrower
hereunder. Borrower agrees that all computations by Administrative Agent of
interest shall be conclusive in the absence of demonstrable error. All
computations of interest on Loans shall be based upon a year of 360 days, except
that interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by Administrative Agent, and such determination shall be
conclusive absent manifest error.

2.1.3    Conversion of Loans. Borrower may convert any Loan from one Type of
Loan to another Type; provided, however, that (i) any conversion of LIBOR Loans
into Base Rate Loans shall be made on, and only on, the first day after the last
day of an Interest Period for such LIBOR Loans, and (ii) Loans shall be
converted only in amounts of $5,000,000 and increments of $1,000,000 in excess
thereof. Borrower shall request such a conversion by a written notice to
Administrative Agent in the form of Exhibit E-2, appropriately completed (a
“Notice of Conversion of Loan Type”), which specifies:

(a)    the Loans, or portion thereof, which are to be converted;

(b)    the Type into which such Loans, or portion thereof, are to be converted;

(c)    if such Loans are to be converted into LIBOR Loans, the initial Interest
Period selected by Borrower for such Loans in accordance with
Section 2.1.2.4(b); and

(d)    the date of the requested conversion, which shall be a Banking Day.

Borrower shall give each Notice of Conversion of Loan Type to Administrative
Agent so as to provide at least the applicable Minimum Notice Period. Any Notice
of Conversion of Loan Type may be modified or revoked by Borrower through the
Banking Day prior to the Minimum Notice Period, and shall thereafter be
irrevocable. Each Notice of Conversion of Loan Type shall be delivered by
first-class mail or telecopy to Administrative Agent at the office or to the
telecopy number and as otherwise specified in Section 8.1; provided, however,
that Borrower shall promptly deliver to Administrative Agent the original of any
Notice of Conversion of Loan Type initially delivered by telecopy.
Administrative Agent shall promptly notify each Lender of the contents of each
Notice of Conversion of Loan Type.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.1.4    Loan Principal Payment. Borrower shall repay to Administrative Agent,
for the account of each Lender on the Maturity Date the unpaid principal amount
of each Loan made by such Lender. Upon payment in full of the aggregate
principal amount of the Loans, all accrued and unpaid interest thereon and all
other amounts owed by Borrower to Administrative Agent or the Lenders hereunder
and under the other Credit Facility Documents, the Lenders shall promptly mark
any Notes cancelled and return such cancelled Notes to Borrower.

2.1.5    Promissory Notes. The obligation of Borrower to repay the Loans made by
each Lender and to pay interest thereon at the rates provided herein shall, upon
the written request of any Lender, be evidenced by promissory notes in the form
of Exhibit C (each, a “Note”), payable to such Lender and in the principal
amount of such Lender’s Commitment. Borrower authorizes each Lender to record on
the schedule annexed to such Lender’s Note, and/or in such Lender’s internal
records, the date and amount of each Loan made by such Lender, and each payment
or prepayment of principal thereunder and agrees that all such notations shall
constitute prima facie evidence of the matters noted. Borrower further
authorizes each Lender to attach to and make a part of such Lender’s Note
continuations of the schedule attached thereto as necessary. No failure to make
any such notations, nor any errors in making any such notations shall affect the
validity of Borrower’s obligation to repay the full unpaid principal amount of
the Loans or the duties of Borrower hereunder or thereunder.

2.1.6    Optional Prepayments. Borrower may, at its option and without penalty,
upon notice to Administrative Agent before 12:00 noon on the date of prepayment
(which shall be a Banking Day), in the case of Base Rate Loans, or upon at least
three Banking Days’ notice to Administrative Agent, in the case of LIBOR Loans,
prepay any Loans in whole or in part in an amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof (except in the case of a prepayment of
all the Loans). Upon the prepayment of any Loan, Borrower shall pay to
Administrative Agent for the account of the Lender which made such Loan (i) all
accrued interest and fees to the date of such prepayment on the amount prepaid
and (ii) if such prepayment is the prepayment of a LIBOR Loan on a day other
than the last day of an Interest Period for such LIBOR Loan, all Liquidation
Costs incurred by such Lender as a result of such prepayment (pursuant to the
terms of Section 2.8).

2.2    [Reserved]

2.3    [Reserved]

2.4    Fees. Borrower agrees to pay to WFS the fees in the amounts previously
agreed with WFS, at the times when due and payable, in accordance with the terms
thereof.

2.5    Other Payment Terms.

2.5.1    Place and Manner. Borrower shall make all payments due to each Lender
hereunder to the Administrative Agent’s Office, for the account of such Lender,
to an account specified by Administrative Agent to Borrower for such purpose, in
lawful money of the United States and in immediately available funds not later
than 12:00 noon on the date on which such payment is due, without set-off or
counterclaim. Any payment received after such time on any day shall be deemed
received on the Banking Day after such payment is received. Administrative Agent
shall disburse to each Lender each such payment received by Administrative Agent
for such Lender, such disbursement to occur on the day such payment is received
if received by 12:00 noon, otherwise on the next Banking Day.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.5.2    Date. Whenever any payment due hereunder shall fall due on a day other
than a Banking Day, such payment shall be made on the next succeeding Banking
Day, and such extension of time shall be included in the computation of interest
or fees, as the case may be, without duplication of any interest or fees so paid
in the next subsequent calculation of interest or fees payable.

2.5.3    Late Payments. If any amounts required to be paid by Borrower under
this Agreement or the other Credit Facility Documents (including principal or
interest payable on any Loan, and any fees or other amounts otherwise payable to
Administrative Agent or any Lender) remain unpaid after such overdue amounts are
due, Borrower shall pay interest (including following any Bankruptcy Event with
respect to Borrower) on the aggregate, outstanding balance of such amounts from
the date due until those amounts are paid in full at a per annum rate equal to
the Default Rate.

2.5.4    Net of Taxes, Etc.

2.5.4.1    Taxes. Subject to each Lender’s compliance with Section 2.5.7, any
and all payments to or for the benefit of Administrative Agent or any Lender by
Borrower hereunder or under any other Credit Facility Document shall be made
free and clear of and without deduction, setoff or counterclaim of any kind
whatsoever and in such amounts as may be necessary in order that all such
payments, after deduction for or on account of any Indemnified Taxes or Other
Taxes, shall be equal to the amounts otherwise specified to be paid under this
Agreement and the other Credit Facility Documents. If Borrower shall be required
by law to withhold or deduct any Indemnified Taxes or Other Taxes from or in
respect of any sum payable hereunder or under any other Credit Facility Document
to Administrative Agent or any Lender, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions of Indemnified
Taxes or Other Taxes, as applicable (including deductions applicable to
additional sums payable under this Section 2.5.4), Administrative Agent or such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions and
(iii) Borrower shall pay the full amount deducted to the Governmental Authority
in accordance with applicable law, rule or regulation. In addition, Borrower
agrees to pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law, rule or regulation.

2.5.4.2    Indemnity. Borrower shall indemnify each Lender for and hold it
harmless against the full amount of Indemnified Taxes and Other Taxes (including
any Indemnified Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.5.4) paid by any Lender, or any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted; provided that Borrower shall not be obligated to indemnify any Lender
for any penalties, interest or expenses relating to Indemnified Taxes or Other
Taxes arising from such Lender’s gross negligence or willful misconduct. Each
Lender agrees to give notice to Borrower of the assertion of any claim against
such Lender relating to such Indemnified Taxes or Other Taxes as promptly as is
practicable after being notified of such assertion, and in no event later than
90 days after the principal officer of such Lender responsible for administering
this Agreement obtains knowledge thereof; provided that any Lender’s failure to
notify Borrower of such assertion within such 90 day period shall not relieve
Borrower of its obligation under this Section 2.5.4 with respect to Indemnified
Taxes or Other Taxes, penalties, interest or expenses arising prior to the end
of such period, but shall relieve Borrower of its obligations under this
Section 2.5.4 with respect to Indemnified Taxes and Other Taxes, penalties,
interest or expenses accruing between the end of such period and such time as
Borrower receives notice from such Lender as provided herein. Payments by
Borrower pursuant to this indemnification shall be made within 30 days from the
date such Lender makes written demand therefor (submitted through Administrative
Agent), which demand shall be accompanied by a certificate describing in
reasonable detail the basis thereof.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.5.4.3    Notice. Within 30 days after the date of any payment of Taxes by
Borrower, Borrower shall furnish to Administrative Agent, at its address
referred to in Section 8.1, the original or a certified copy of a receipt
evidencing payment thereof or if such receipt is not obtainable, other evidence
of such payment by Borrower reasonably satisfactory to Administrative Agent.
Borrower shall compensate each Lender for all reasonable losses and expenses
sustained by such Lender as a result of any failure by Borrower to so furnish
such copy of such receipt.

2.5.4.4    FATCA. If a payment made to a Lender under this Agreement or any
other Credit Facility Document would be subject to U.S. Federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to Borrower and
Administrative Agent (each, a “Withholding Agent”), at the time or times
prescribed by law and at such time or times reasonably requested by any
Withholding Agent, as the case may be, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Withholding Agent
as may be necessary for such Withholding Agent to comply with its obligations
under FATCA, to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.5.4.4, FATCA
shall include any amendments made to FATCA after the date of this Agreement.

2.5.4.5    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.5.4 (including
additional amounts paid pursuant to this Section 2.5.4), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.5.4.5, in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.5.4.5 if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.5.4.5 shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

2.5.4.6    Survival of Obligations. The obligations of Borrower under this
Section 2.5.4 shall survive the termination of this Agreement and the repayment
of the Obligations.

2.5.5    Application of Payments. Payments made under this Agreement or the
other Credit Facility Documents shall (a) first be applied to any fees, costs,
charges or expenses due and payable to Administrative Agent and the Lenders
hereunder or under the other Credit Facility Documents, (b) next to any accrued
but unpaid interest then due and owing and (c)  then to outstanding principal
then due and payable or otherwise to be prepaid.

2.5.6     Failure to Pay Administrative Agent. Unless Administrative Agent shall
have received notice from Borrower at least two Banking Days prior to the date
on which any payment is due to the Lenders hereunder that Borrower will not make
such payment in full, Administrative Agent may

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

assume that Borrower has made such payment in full to Administrative Agent on
such date and Administrative Agent may, in reliance upon such assumption, cause
to be distributed to each Lender on such due date an amount equal to the amount
then due such Lender. If and to the extent Borrower shall not have so made such
payment in full to Administrative Agent, such Lender shall repay to
Administrative Agent forthwith upon demand such amount distributed to such
Lender, together with interest thereon, for each day from the date such amount
is distributed to such Lender until the date such Lender repays such amount to
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules for interbank compensation. A certificate of Administrative Agent
submitted to any Lender with respect to any amounts owing by such Lender under
this Section 2.5.6 shall be conclusive in the absence of demonstrable error.

2.5.7    Withholding Exemption Certificates. Each Lender that is not a United
States person within the meaning of Section 7701(a)(30) of the Code upon
becoming a Lender hereunder including any entity to which any Lender grants a
participation or otherwise transfers its interest in this Agreement, agrees that
it will deliver to Administrative Agent and Borrower two duly completed copies
of United States Internal Revenue Service Form W-8IMY, W-8ECI or W-8BEN or
successor applicable form, as the case may be, certifying in each case that such
Lender is not a United States person and, to the extent applicable, is entitled
to receive payments under this Agreement with an exemption or reduction of the
deduction or withholding of any United States Federal income taxes. Each Lender
which delivers to Borrower and Administrative Agent a Form W-8IMY, W-8ECI or
W-8BEN pursuant to the preceding sentence further undertakes to deliver to
Borrower and Administrative Agent further copies of the said letter and
Form W-8IMY, W-8ECI or W-8BEN, or successor applicable forms, or other manner of
certification or procedure, as the case may be, on or before the date that any
such letter or form expires or becomes obsolete or within a reasonable time
after gaining knowledge of the occurrence of any event requiring a change in the
most recent letter and forms previously delivered by it to Borrower, and such
extensions or renewals thereof as may reasonably be requested by Borrower,
certifying in the case of a Form W-8IMY, W-8ECI or W-8BEN that such Lender is
not a United States person and, to the extent applicable, is entitled to receive
payments under this Agreement with an exemption or reduction of the deduction or
withholding of any United States Federal income taxes, unless in any such cases
an event (including any change in any treaty, law or regulation) has occurred
prior to the date on which any such delivery would otherwise be required which
renders all such forms inapplicable or which would reasonably prevent a Lender
from duly completing and delivering any such letter or form with respect to it
and such Lender advises Borrower that it is not capable of receiving payments
with an exemption or reduction of any deduction or withholding of United States
Federal income tax, and in the case of Form W-8IMY, W-8ECI or W-8BEN,
establishing an exemption from United States backup withholding tax. In the case
of a Lender entitled to an exemption from the withholding of United States
federal income tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” such Lender shall also deliver to
Administrative Agent and Borrower with its Form W-8IMY, W-8ECI and W-8BEN or
successor applicable form, as the case may be, a certificate, or certificates,
to the effect that such Lender (or in the case of a Form W-8IMY, such Lender’s
beneficial owners to the extent applicable) is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code.
Each Lender providing such a certificate shall provide a new certificate at any
time thereafter when a change in such Lender’s circumstances renders an existing
certificate obsolete or invalid or requires a new certificate to be provided,
and within fifteen Banking Days after a reasonable written request of
Administrative Agent or Borrower from time to time; provided that it shall not
be a breach of this Section 2.5.7 if such Lender is unable to provide such
certificate as a result of a Change of Law after the date it becomes a Lender
hereunder. Each Lender that is a United States person within the meaning of
Section 7701(a)(30) of the Code shall provide two duly completed copies of
United States Internal Revenue Service Form W-9 or

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

successor applicable form, as the case may be, at the times specified for the
delivery of forms under this Section 2.5.7 with respect to Forms W-8IMY, W-8ECI
and W-8BEN or successor applicable form, as the case may be. Borrower shall not
be obligated, however, to pay any additional amounts in respect of United States
Federal income tax pursuant to Section 2.5.4.1 (or make an indemnification
payment pursuant to Section 2.5.4.2) to any Lender (including any entity to
which any Lender sells, assigns, grants a participation in, or otherwise
transfers its rights under this Agreement) if the obligation to pay such
additional amounts (or such indemnification) would not have arisen but for a
failure of such Lender to comply with its obligations under this Section 2.5.7.

2.5.8    Certain Deductions by Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.5.6 or
Section 7.5, then Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (a) apply any amounts thereafter
received by Administrative Agent for the account of such Lender for the benefit
of Administrative Agent to satisfy such Lender’s obligations to Administrative
Agent under such Section until all such unsatisfied obligations are fully paid,
and/or (b) hold any such amounts in a segregated account as cash collateral for,
and application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (a) and (b) above, in any order as
determined by Administrative Agent in its discretion.

2.6    Pro Rata Treatment.

2.6.1    Borrowings, Payments, Etc. Except as otherwise provided herein,
(a) each Borrowing shall be made or allocated among the Lenders pro rata
according to their respective Proportionate Shares then in effect and (b) each
payment of principal of or interest on the Loans shall be shared among the
Lenders pro rata in accordance with the amounts of such principal, interest or
fees, as the case may be, then due and payable to them.

2.6.2    Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) hereunder in excess of its ratable share of payments in accordance
with Section 2.6.1, such Lender shall forthwith purchase from the other Lenders
to which such payments were required to be made such participations in the Loans
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.6.2 shall not be construed to apply to any payment
made by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to Borrower or any subsidiary or Affiliate thereof (as
to which the provisions of this Section 2.6.2 shall apply). Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
Section 2.6.2 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of Borrower in
the amount of such participation.

2.7    Change of Circumstances.

2.7.1    Inability to Determine Rates. If, on or before the first day of any
Interest Period for any LIBOR Loans, (a) Administrative Agent determines that
the LIBO Rate for such Interest Period cannot be adequately and reasonably
determined due to the unavailability of funds in or other circumstances
affecting the London interbank market, or (b) the Required Lenders shall advise
Administrative Agent that (i) the rates of interest for such LIBOR Loans do not
adequately and fairly

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

reflect the cost to such Lenders of making or maintaining such Loans or
(ii) deposits in Dollars in the London interbank market are not available to
such Lenders (as conclusively certified by each such Lender in good faith in
writing to Administrative Agent and to Borrower) in the ordinary course of
business in sufficient amounts to make and/or maintain its LIBOR Loans,
Administrative Agent shall immediately give notice of such condition to
Borrower. After the giving of any such notice and until Administrative Agent
shall otherwise notify Borrower that the circumstances giving rise to such
condition no longer exist, Borrower’s right to request the making of or
conversion to, and the Lenders’ obligations to make or convert to, LIBOR Loans
shall be suspended. Any LIBOR Loans outstanding at the commencement of any
suspension shall be converted at the end of the then current Interest Period for
such Loans into Base Rate Loans, as applicable, unless such suspension has then
ended.

2.7.2    Illegality. If any Change of Law shall make it unlawful or impossible
for any Lender to make or maintain any LIBOR Loan, such Lender shall immediately
notify Administrative Agent and Borrower of such Change of Law. Upon receipt of
such notice, (a) Borrower’s right to request the making of or conversion to, and
the Lenders’ obligations to make or convert to, LIBOR Loans, as the case may be,
shall be suspended for so long as such condition shall exist, and (b) Borrower
shall, at the request of such Lender, either (i) pursuant to Section 2.1.3,
convert any then outstanding LIBOR Loans into Base Rate Loans at the end of the
current Interest Periods for such Loans, or (ii) immediately repay or convert
(at Borrower’s option) LIBOR Loans into Base Rate Loans if such Lender shall
notify Borrower that such Lender may not lawfully continue to fund and maintain
such Loans as LIBOR Loans. Any conversion or prepayment of LIBOR Loans made
pursuant to the preceding sentence prior to the last day of an Interest Period
for such Loans shall be deemed a prepayment thereof for purposes of Section 2.8.

2.7.3    Increased Costs. If any Change of Law shall:

2.7.3.1    impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender (without duplication of any
reserve requirement included within the applicable interest rate through the
definition of “Reserve Requirement”); or

2.7.3.2    subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any LIBOR Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for (A) Indemnified Taxes or
Other Taxes covered by Section 2.5.4 and (B) the imposition of, or any change in
the rate of, any Excluded Tax payable by such Lender); or

2.7.3.3    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Loans made by such Lender (without duplication of any reserve requirement
included within the applicable interest rate through the definition of “Reserve
Requirement”);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Loan or of
maintaining its obligation to make any such Loan other than any cost related to
Taxes or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or otherwise) by an amount deemed by
such Lender to be material, then Borrower will pay to such Lender within 30 days
after its demand, such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered. A certificate
setting forth in reasonable detail the amount of such increased costs or reduced
amounts and the basis for determination of such amount, submitted by such Lender
to Borrower, shall, in the absence of demonstrable error, be conclusive and
binding on Borrower for purposes of this Agreement.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.7.4    Capital Requirements. If any Lender determines that any Change of Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change of Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time Borrower shall pay to such Lender, within 30 days after
its demand such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered. A certificate of
such Lender, setting forth in reasonable detail the computation of any such
amount, submitted by such Lender to Borrower, shall, in the absence of
demonstrable error, be conclusive and binding on Borrower for purposes of this
Agreement.

2.7.5    Delay in Request. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.7 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section 2.7 for any costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies Borrower of the event giving rise to such costs or reductions and of
such Lender’s intention to claim compensation therefor; provided further that,
if the event giving rise to such costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

2.8    Funding Losses. If Borrower shall (a) repay or prepay any LIBOR Loans on
any day other than the last day of an Interest Period for such Loans (including
as a result of an assignment effected pursuant to Section 2.9.2), (b) fail to
satisfy the applicable conditions for the Borrowing on the date of this
Agreement, (c) fail to convert any Base Rate Loans into LIBOR Loans in
accordance with a Notice of Conversion of Loan Type delivered to Administrative
Agent (whether as a result of the failure to satisfy any applicable conditions
or otherwise) after such notice has become irrevocable, (d) fail to continue a
LIBOR Loan in accordance with a Confirmation of Interest Period Selection after
such notice of confirmation has become irrevocable or (e) fail to make any
prepayment in accordance with any notice of prepayment delivered to
Administrative Agent, Borrower shall, within 30 days after demand by any Lender
(other than in the case of the costs covered by the parenthetical clause under
clause (a) above, which shall be paid in accordance with Section 2.9.2),
reimburse such Lender for all reasonable costs and losses incurred by such
Lender (“Liquidation Costs”) due to such payment, prepayment or failure.
Borrower understands that such costs and losses may include losses incurred by a
Lender as a result of funding and other contracts entered into by such Lender to
fund LIBOR Loans (other than non-receipt of the Applicable Rate in respect of
the interest rate on LIBOR Loans). Each Lender demanding payment under this
Section 2.8 shall deliver to Borrower a certificate setting forth in reasonable
detail the amount of costs and losses for which demand is made. Such a
certificate so delivered to Borrower shall, in the absence of demonstrable
error, be conclusive and binding as to the amount of such loss for purposes of
this Agreement.

2.9    Alternate Office, Minimization of Costs.

2.9.1    Minimization of Costs. To the extent reasonably possible, each Lender
shall designate an alternative Lending Office with respect to its LIBOR Loans
and otherwise take any reasonable actions to reduce any liability of Borrower to
any Lender under Sections 2.5.4, 2.7.3, 2.7.4 or 2.8, or to avoid the
unavailability of any Type of Loans under Section 2.7.2 so long as (in the case
of the designation of an alternative Lending Office) such Lender, in its sole
discretion, does not determine that such designation is disadvantageous to such
Lender.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.9.2    Replacement Rights. If and with respect to each occasion that a Lender
(i) makes a demand for compensation pursuant to Section 2.5.4, 2.7.3 or 2.7.4,
(ii) is unable for a period of three consecutive months to fund LIBOR Loans
pursuant to Section 2.7.2 or such Lender wrongfully fails to fund a Loan,
(iii) becomes a Defaulting Lender or (iv) has failed to consent to any proposed
waiver or amendment with respect to this Agreement that requires the consent of
all the Lenders or all the Lenders directly affected and with respect to which
the Required Lenders shall have granted their consent, Borrower may, at its sole
expense, upon at least five Banking Days’ prior irrevocable written notice to
the affected Lender and Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 7.13.1), all its interests, rights and obligations under
this Agreement to an eligible assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that Borrower shall have received the prior written consent of Administrative
Agent with respect to such assignee to the extent consent would be required
under the terms of Section 7.13.1 in connection with an assignment to such
assignee (which consent, in each case, shall not be unreasonably withheld). Such
replacement Lender shall upon the effective date of replacement purchase the
Obligations owed to such replaced Lender for the aggregate amount thereof and
shall thereupon and for all purposes become a “Lender” hereunder. Such notice
from Borrower shall specify an effective date for the replacement of such
Lender’s Loans and Commitments, which date shall not be later than the 14th day
after the day such notice is given. On the effective date of any replacement of
a Lender’s Loans and Commitments and Obligations pursuant to this Section 2.9.2,
Borrower shall pay to Administrative Agent for the account of such Lender
(a) any fees due to such Lender to the date of such replacement; (b) the
principal of and accrued interest on the principal amount of outstanding Loans
held by such Lender to the date of such replacement (such amount to be
represented by the purchase of the Obligations of such replaced Lender by the
replacing Lender and not as a prepayment of such Loans or other amounts), and
(c) the amount or amounts due to such Lender pursuant to each of Sections 2.5.4,
2.7.3 or 2.7.4, as applicable, and any other amount then payable hereunder to
such Lender. In addition, if the replacement Lender was not previously a
“Lender” hereunder, Borrower shall pay to Administrative Agent an administrative
fee of $3,500. Borrower will remain liable to such replaced Lender for any
Liquidation Costs that such Lender may sustain or incur as a consequence of the
purchase of such Lender’s Loans (unless such Lender has defaulted on its
obligation to fund a Loan hereunder). Upon the effective date of the purchase of
any Lender’s Loans and termination of such Lender’s Commitments pursuant to this
Section 2.9.2, such Lender shall cease to be a Lender hereunder. No such
replacement of such Lender’s Commitments and the purchase of such Lender’s Loans
pursuant to this Section 2.9.2 shall affect (i) any liability or obligation of
Borrower or any other Lender to such replaced Lender, or any liability or
obligation of such replaced Lender to Borrower or any other Lender, which
accrued on or prior to the date of such replacement or (ii) such replaced
Lender’s rights hereunder in respect of any such liability or obligation. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver or otherwise, the circumstances entitling
Borrower to require such assignment and delegation cease to apply.

2.9.3    Alternate Office. Any Lender may designate a Lending Office other than
that set forth in its Administrative Questionnaire and may assign all of its
interests under the Credit Facility Documents to such Lending Office, provided
that such designation and assignment do not at the time of such designation and
assignment increase the reasonably foreseeable liability of Borrower under
Sections 2.5.4, 2.7.3 or 2.7.4, or make an interest rate option unavailable
pursuant to Section 2.7.2.

2.10    [Reserved]

2.11    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then for so long as
such Lender is a Defaulting Lender the Commitment and Loans of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

waiver or other modification pursuant to Section 7.9), except that (i) the
Commitment(s) of any Defaulting Lender may not be increased or extended, or the
maturity of any of its Loans may not be extended, the rate of interest on any of
its Loans may not be reduced and the principal amount of any of its Loans may
not be forgiven, in each case without the consent of such Defaulting Lender and
(ii) any amendment, waiver or consent requiring the consent of all the Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than the other affected Lenders shall require the consent of such
Defaulting Lender.

ARTICLE III

CONDITIONS PRECEDENT

3.1    Conditions Precedent to Obligation to Make Loans. Each Lender’s
obligation to make Loans pursuant to this Agreement is subject to the
satisfaction of the following conditions precedent:

3.1.1    Credit Facility Documents. Delivery to Administrative Agent of executed
originals of each Credit Facility Document (or written evidence satisfactory to
Administrative Agent of the execution thereof by the parties thereto (which may
include fax or electronic transmission of a signed signature page thereto)).

3.1.2    Resolutions. Delivery to Administrative Agent of a copy of one or more
resolutions or other authorizations of Borrower in form and substance reasonably
satisfactory to Administrative Agent and certified by an appropriate authorized
officer of Borrower as being in full force and effect on the Closing Date,
authorizing the execution, delivery and performance of this Agreement and the
other Credit Facility Documents and any instruments or agreements required
hereunder or thereunder to which Borrower is a party.

3.1.3    Incumbency. Delivery to Administrative Agent of a certificate in form
and substance reasonably satisfactory to Administrative Agent, from Borrower
signed by the appropriate authorized officer and dated the Closing Date, as to
the incumbency of the natural persons authorized to execute and deliver this
Agreement and each other Credit Facility Document and any instruments or
agreements required hereunder or thereunder to which Borrower is a party.

3.1.4    Legal Opinions. Delivery to Administrative Agent of legal opinions of
in-house and external counsel to Borrower and counsel to Administrative Agent,
in the form of Exhibits H-1, H-2 and H-3, respectively.

3.1.5    Financial Statements. The Lenders shall have received the most recent
annual audited financial statements or Form 10-K from Borrower and, to the
extent obtainable, the most recent quarterly financial statements or Form 10-Q
of Borrower, with certificates from the appropriate Responsible Officer thereof,
stating that no material adverse change in the consolidated assets, liabilities,
operations or financial condition of Borrower has occurred from those set forth
in the most recent financial statements or the balance sheet, as the case may
be, so provided to Administrative Agent.

3.1.6    Accuracy of Representations and Warranties; No Defaults. As of the
Closing Date, the conditions set forth in Sections 3.2.1 and 3.2.2 shall be
satisfied.

3.1.7    Certificate of Borrower. Administrative Agent shall have received a
certificate, dated as of the Closing Date, signed by a Responsible Officer of
Borrower, in substantially the form of Exhibit G.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.1.8    Payment of Fees. All amounts required to be paid by Borrower to WFS in
connection with the execution and delivery of the Credit Facility Documents, and
all taxes, fees and other costs payable in connection with the execution and
delivery of the documents and instruments referred to in this Section 3.1 (or
incorporated herein by reference) shall have been paid in full.

Administrative Agent shall notify Borrower and the Lenders of the Closing Date,
and such notice shall be conclusive and binding.

3.2    Conditions Precedent to Borrowing. The obligation of the Lenders to make
each Loan is subject to the prior satisfaction of each of the following
conditions:

3.2.1    Accuracy of Representations and Warranties. Each representation and
warranty set forth in Article IV shall be true and correct as if made on and as
of the date of such Borrowing, before and after giving effect thereto and the
application of the proceeds therefrom, unless such representation or warranty
relates solely to another time, in which event such representation or warranty
shall be true and correct as of such other time.

3.2.2    No Defaults. No Event of Default or Inchoate Default shall have
occurred and is continuing or will result from such Borrowing.

3.2.3    Notice of Borrowing. Borrower shall have delivered to Administrative
Agent a notification of the account or accounts to which the proceeds of the
Loans shall be deposited, at least one Business Day prior to the Closing Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Borrower makes the following representations and warranties to and in favor of
Administrative Agent and the Lenders as of the Closing Date and, unless
otherwise expressly limited to the Closing Date, as of the date of the Borrowing
(and all of these representations and warranties shall survive the Closing Date
and the making of the Loans):

4.1    Corporate Existence and Business. Borrower is a corporation duly
organized and validly existing in good standing under the laws of its
jurisdiction of incorporation and is duly qualified to do business and is in
good standing in each jurisdiction in which such qualification is necessary to
execute, deliver and perform this Agreement and each other Credit Facility
Document to which it is or is to become a party.

4.2    Power and Authorization; Enforceable Obligations. Borrower has full power
and authority and the legal right to execute, deliver and perform this Agreement
and each other Credit Facility Document to which it is or is to become a party
and to take all action as may be necessary to complete the transactions
contemplated hereunder and thereunder. Borrower has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement and each other Credit Facility Document to which it is or is to become
a party to complete the transactions contemplated hereby. No consent or
authorization of, filing with, or other act by or in respect of any other Person
or Governmental Authority is required in connection with the execution, delivery
or performance by Borrower, or the validity or enforceability as to Borrower, of
this Agreement and each other Credit Facility Document to which it is or is to
become a party, except such consents or authorizations or filings or other acts
as have already been obtained or where the failure to obtain such consent or
authorization could not reasonably be expected to have a Material Adverse
Effect. This Agreement and each other Credit Facility Document to which Borrower
is a party have been duly executed and delivered by Borrower and constitute, and
each

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

other Credit Facility Document to which it is to become a party will upon
execution and delivery thereof by Borrower and the other parties thereto (if
any) constitute, a legal, valid and binding obligation of Borrower enforceable
against it in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the right of creditors generally and by general principles of equity.

4.3    No Legal Bar. The execution, delivery and performance by Borrower of this
Agreement and each other Credit Facility Document to which it is or is to become
a party to complete the transactions contemplated hereby and the making by
Borrower of any payments hereunder or under any other Credit Facility Document
to which it is a party will not violate any applicable law or any material
contractual obligation of Borrower and its subsidiaries and will not result in,
or require, the creation or imposition of any Lien on any of the properties or
revenues of Borrower pursuant to any applicable law or any such contractual
obligation except, in each case, where such violation, creation or imposition
could not reasonably be expected to have a Material Adverse Effect.

4.4    No Proceeding, Litigation or Investigation. No litigation, proceeding or
to the knowledge of Borrower, investigation of or before any Governmental
Authority is pending or, to the knowledge of Borrower, threatened in writing
against Borrower or any of its subsidiaries, except where such litigation,
proceeding or investigation could not reasonably be expected to have a Material
Adverse Effect.

4.5    Governmental Approvals. All governmental authorizations and actions
necessary in connection with the execution and delivery by Borrower of this
Agreement and the other Credit Facility Documents and the performance of its
obligations hereunder and thereunder have been obtained or performed and remain
valid and in full force and effect.

4.6    Financial Statements. All quarterly and annual financial statements of
Borrower and its consolidated subsidiaries heretofore delivered by Borrower to
Administrative Agent did not fail to disclose any material liabilities, whether
direct or contingent, and fairly presented in all material respects the
financial condition of Borrower and its consolidated subsidiaries, as the case
may be, in each case as of the date delivered and were prepared in accordance
with GAAP. Since December 31, 2016, there has been no development or event that
has had or could reasonably be expected to have a Material Adverse Effect.

4.7    True and Complete Disclosure. All factual information heretofore or
contemporaneously furnished by Borrower or its representatives in writing to
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated herein was true and accurate in all
material respects on the date as of which such information was dated or
certified and at such date did not omit to state any fact necessary to make such
information not misleading at such time in light of the circumstances under
which such information was provided. The information referred to in the
immediately preceding sentence furnished to Administrative Agent or any Lender
on or prior to the Closing Date, taken as a whole, as updated or supplemented
from time to time, is true and correct in all material respects as of the
Closing Date, and as of the Closing Date all such information does not omit to
state any fact which could reasonably be expected to have a Material Adverse
Effect.

4.8    Investment Company Act. Borrower is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

4.9    Compliance with Law. There is no violation by Borrower or any Significant
Subsidiary of any Governmental Rule which could reasonably be expected to have a
Material Adverse Effect. Except as have been delivered to Administrative Agent,
no notices of any such violation of any Governmental Rule have been issued,
entered or received by Borrower or any Significant Subsidiary.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.10    ERISA. Borrower and any other Person which is under common control
(within the meaning of Section 414(b) or (c) of the Code) with Borrower have
fulfilled their obligations (if any) under the minimum funding standards of
ERISA and the Code for each ERISA Plan in compliance in all material respects
with the currently applicable provisions of ERISA and the Code and have not
incurred any material liability to the PBGC or an ERISA Plan under Title IV of
ERISA (other than liability for premiums due in the ordinary course). Assuming
that the credit extended hereunder does not involve the assets of any employee
benefit plan subject to ERISA, neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby will involve a Prohibited
Transaction.

4.11    Solvency. Borrower and each Significant Subsidiary is, and after giving
effect to the incurrence of all Indebtedness and obligations being incurred in
connection with this Agreement and the other Credit Facility Documents, will be
and will continue to be, Solvent.

4.12    Taxes. Each of Borrower and its subsidiaries has timely filed or caused
to be filed all tax returns and reports required to have been filed and has paid
or caused to be paid all taxes required to have been paid by it, except
(a) taxes that are being contested in good faith by appropriate proceedings and
for which such Person has established adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

4.13    Use of Credit. Neither Borrower or any of its subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (as defined in Regulations T, U or X of the Federal
Reserve Board), and no part of the proceeds of any extension of credit hereunder
will be used to buy or carry any such margin stock.

4.14    FCPA; OFAC; Anti-Money Laundering.

4.14.1    No Unlawful Contributions or Other Payments. Neither Borrower nor any
of its subsidiaries, nor, to Borrower’s knowledge, any director, officer, agent,
employee or Affiliate of Borrower or any of its subsidiaries has taken or will
take any action, directly or indirectly, that would result in a violation by
such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to pay or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office.

4.14.2    OFAC.

(a)    Neither Borrower nor any of its subsidiaries nor, to Borrower’s
knowledge, any officer or director of Borrower or any of its subsidiaries, nor
any agent, employee or Affiliate of Borrower or any of its subsidiaries is (i) a
Person that is, or is owned or controlled by a Person that is currently the
subject of any U.S. sanctions administered by OFAC (“Sanctions”), nor
(ii) located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Cuba, Crimea, Iran, North
Korea, Sudan and Syria).

(b)    Borrower will not, directly or indirectly, use the proceeds of the Loans,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person to fund any activities or business of or
with any Person or in any country or territory that, at the time of such
funding, is the subject of Sanctions or would be in violation of Money
Laundering Laws.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.14.3    No Conflict with Money Laundering Laws. To Borrower’s knowledge, the
operations of Borrower and its subsidiaries are and have been conducted at all
times in material compliance with (i) applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, and the rules and regulations promulgated thereunder, (ii) the
money laundering statutes of all jurisdictions where Borrower and its
subsidiaries conduct business, and the rules and regulations thereunder and
(iii) any related or similar rules, regulations or guidelines issued,
administered or enforced by any court, arbitrator, regulatory body,
administrative agency, governmental body or other authority or agency
(collectively, the “Money Laundering Laws”). No action, suit or proceeding by or
before any court, arbitrator, regulatory body, administrative agency,
governmental body or other authority or agency involving Borrower or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to
Borrower’s knowledge, threatened.

ARTICLE V

COVENANTS OF BORROWER

Borrower covenants and agrees that until the repayment in full of the
Obligations (other than those contingent obligations that are intended to
survive the termination of this Agreement or the other Credit Facility
Documents) and the expiration and termination of all Commitments, unless
Administrative Agent on behalf of the Lenders waives compliance in writing:

5.1    Existence. Borrower shall, and shall cause each Significant Subsidiary
to, maintain and preserve its existence in good standing in the state of its
formation and its qualification to do business in each other jurisdiction where
such qualification is necessary and all material rights, privileges and
franchises necessary in the normal conduct of its business, except as permitted
under Section 5.3.1.

5.2    Consents, Legal Compliance. Borrower shall maintain in full force and
effect all consents of any Governmental Authority that are required to be
obtained by it in order for it to perform its obligations under this Agreement
and the other Credit Facility Documents and will obtain any that may become
necessary in the future.

5.3    Prohibition of Certain Transfers.

5.3.1    Borrower shall not, and shall not permit any Significant Subsidiary to,
liquidate or dissolve, or combine, consolidate or merge with or into another
Person (other than any consolidation or mergers between or among Borrower and
its Significant Subsidiaries); except that Borrower or any Significant
Subsidiary may combine, consolidate or merge with another Person if (i) Borrower
or a Significant Subsidiary, as the case may be, is the surviving corporation of
such merger, consolidation or combination; (ii) after giving effect thereto,
Borrower’s ratings for the Index Debt from Moody’s and S&P are at least Baa2 and
BBB-, respectively, or Baa3 and BBB, respectively; (iii) prior to such merger,
consolidation or combination, and after giving effect thereto, no Inchoate
Default or Event of Default shall have occurred and be continuing; (iv) Borrower
shall have provided pro forma calculations to Administrative Agent demonstrating
that, to the reasonable satisfaction of Administrative Agent, after giving
effect to such merger, consolidation or combination, the projected ratio of
Total Debt to Capitalization for the next succeeding fiscal quarter will be less
than or equal to 0.65 to 1.00; and (v) Borrower’s rights and obligations, and
Administrative Agent’s and the Lenders’ rights and remedies, under this
Agreement and the other Credit Facility Documents shall not be diminished in any
manner as a result of such merger, consolidation or combination.

5.3.2    Except as set forth in this Section 5.3 or sales that are in the nature
of financing leases, Borrower shall not, and shall not permit any Significant
Subsidiary to, sell, lease, assign or

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

otherwise transfer or dispose of, directly or indirectly, all or any substantial
part of its or such Significant Subsidiary’s property, business or assets;
provided that (i) Borrower or any Significant Subsidiary may sell, lease or
otherwise transfer or dispose of, directly or indirectly, assets to Borrower or
any Significant Subsidiary, (ii) Borrower may sell, contribute or otherwise
transfer its transmission and transmission-related assets for fair value to a
regional transmission organization or conduct sales that are in the nature of
financing leases, and (iii) the foregoing shall not limit Borrower’s ability to
enter into securitization transactions secured by a transfer of Borrower’s
receivables.

5.3.3    Except as set forth in this Section 5.3 or on Schedule 5.3.3, Borrower
shall not, and shall not permit any Significant Subsidiary to, mortgage, pledge
or encumber all or substantially all of its assets; provided that Borrower and
any subsidiary of Borrower may enter into limited recourse project financing
transactions (including in the form of synthetic leases) in the ordinary course
of Borrower’s or such subsidiary’s business.

5.3.4    Except as set forth in this Section 5.3, Borrower shall not sell,
assign or otherwise transfer, by way of collateral assignment or otherwise, or
dispose of, directly or indirectly (by way of collateral assignment or
otherwise) any Equity Interests in any Significant Subsidiary; provided that
Borrower or any subsidiary of Borrower may engage in limited recourse project
financing transactions as provided in Section 5.3.3; and provided further that
the foregoing shall not limit Borrower’s ability to enter into securitization
transactions secured by a transfer of Borrower’s receivables.

5.4    Payment and Performance of Material Obligations. Borrower shall, and
shall cause each Significant Subsidiary to, pay and perform all its material
obligations, howsoever arising, as and when due and payable or required to be
performed, except (a) such as may be contested in good faith or as to which a
bona fide dispute may exist; provided that adequate reserves have been
established in accordance with GAAP, and (b) trade payables which shall be paid
in the ordinary course of business.

5.5    Taxes. Borrower shall, and shall cause each Significant Subsidiary to,
file all tax returns and pay, or cause to be paid, as and when due and prior to
delinquency, all material taxes, assessments and governmental charges of any
kind that may at any time be lawfully assessed or levied against or with respect
to it; provided that Borrower or any Significant Subsidiary may contest in good
faith any such taxes, assessments and other charges and, in such event, may
permit the taxes, assessments or other charges so contested to remain unpaid
during any period, including appeals, when such Person is in good faith
contesting the same, so long as (a) adequate reserves have been established in
accordance with GAAP, (b) enforcement of the contested tax, assessment or other
charge is effectively stayed for the entire duration of such contest if such
enforcement could reasonably be expected to have a Material Adverse Effect, and
(c) any tax, assessment or other charge determined to be due, together with any
interest or penalties thereon, is promptly paid as required after final
resolution of such contest.

5.6    Maintenance of Property, Insurance. Borrower shall, and shall cause each
Significant Subsidiary to, (a) keep all property useful and necessary in its
business in good working order and condition except where the failure to so
maintain could not reasonably be expected to have a Material Adverse Effect,
(b) maintain proper books and records in accordance with GAAP, (c) permit
Administrative Agent to visit and inspect its properties at reasonable times and
upon reasonable notice, (d) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks, and/or make provisions for self-insurance, in
accordance with normal industry practice, and (e) furnish to Administrative
Agent, upon written request, full information as to the insurance carried.

5.7    Compliance with Laws, Instruments, Etc. Borrower shall, and shall cause
each Significant Subsidiary to, promptly comply, or cause compliance, with all
Governmental Rules (except

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

where the failure to comply could not reasonably be expected to have a Material
Adverse Effect) including Sanctions administered by OFAC and Governmental Rules
relating to pollution control, environmental protection, equal employment
opportunity or employee benefit plans, ERISA Plans and employee safety.

5.8    No Change in Business. Borrower shall maintain a substantial part of its
business in the utility industry and businesses reasonably related thereto and
Borrower shall, and shall cause each Significant Subsidiary to, maintain as a
substantial part of its business the general type of business now conducted by
Borrower or such Significant Subsidiary, as the case may be.

5.9    Financial Statements. Borrower shall furnish or cause to be furnished to
Administrative Agent:

5.9.1    As soon as practicable and in any event within 60 days after the end of
the first, second and third quarterly accounting periods of its fiscal year
(commencing with the fiscal quarter ended March 31, 2018), an unaudited
consolidated balance sheet of Borrower and its consolidated subsidiaries as of
the last day of such quarterly period and the related statements of income, cash
flow, and shareholder’s equity (where applicable) for such quarterly period and
(in the case of the second and third quarterly periods) for the portion of the
fiscal year ending with the last day of such quarterly period, setting forth in
each case in comparative form corresponding unaudited figures from the preceding
fiscal year.

5.9.2    As soon as practicable and in any event within 120 days after the close
of each applicable fiscal year, audited consolidated financial statements of
Borrower and its consolidated subsidiaries. Such financial statements shall
include a statement of equity, a balance sheet as of the close of such year, an
income and expense statement, reconciliation of capital accounts (where
applicable) and a statement of cash flow, all prepared in accordance with GAAP,
certified by an independent certified public accountant of recognized national
standing selected by Borrower. Such certificate shall not be qualified or
limited because of restricted or limited examination by such accountant of any
material portion of the records of Borrower.

5.9.3    Each time the financial statements are delivered under Sections 5.9.1
or 5.9.2, deliver, along with such financial statements, a certificate signed by
a Responsible Officer of Borrower (i) setting forth reasonably detailed
calculations demonstrating compliance with Section 5.11 and including a schedule
describing all Contingent Obligations of Borrower, and (ii) certifying that
(A) such Responsible Officer has made or caused to be made a review of the
transactions and financial condition of Borrower during the relevant fiscal
period and that, to such Responsible Officer’s knowledge, Borrower is in
compliance with all applicable material provisions of each Credit Facility
Document to which Borrower is a party or, if such is not the case, stating the
nature of such non-compliance and the corrective actions which Borrower has
taken or proposes to take with respect thereto, and (B) such financial
statements are true and correct in all material respects and that no material
adverse change in the consolidated assets, liabilities, operations, or financial
condition of Borrower has occurred since the date of the immediately preceding
financial statements provided to Administrative Agent or, if a material adverse
change has occurred, the nature of such change.

5.9.4    As long as Borrower is required or permitted to file reports under the
Securities Exchange Act of 1934, as amended, filing its report on Form 10-Q with
a notice of such filing to Administrative Agent shall satisfy the requirements
of Section 5.9.1 and Section 5.9.3(ii)(B), and filing Borrower’s report on
Form 10-K with a notice of such filing to Administrative Agent shall satisfy the
requirements of Section 5.9.2 and Section 5.9.3(ii)(B).

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.9.5    Promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Borrower
or any Significant Subsidiary, or compliance with the terms of this Agreement
and the other Credit Facility Documents, as Administrative Agent or any Lender
may reasonably request.

5.10    Notices. Borrower shall promptly, upon acquiring notice or giving
notice, as the case may be, or obtaining knowledge thereof, deliver written
notice to Administrative Agent of:

5.10.1    Any litigation or investigation pending or threatened in writing
against Borrower or any Significant Subsidiary involving claims against Borrower
or such Significant Subsidiary that could reasonably be expected to have a
Material Adverse Effect, such notice to include copies of all papers filed in
such litigation or investigation and to be given monthly if any such papers have
been filed since the last notice given;

5.10.2    Any dispute or disputes which may exist between Borrower or any
Significant Subsidiary and any Governmental Authority and which involve
(i) claims against Borrower or such Significant Subsidiary, (ii) injunctive or
declaratory relief, (iii) revocation or material modification or the like of any
applicable material permit or imposition of additional material conditions with
respect thereto, or (iv) any liens for any material amount of taxes due but not
paid, in each case that could reasonably be expected to have a Material Adverse
Effect;

5.10.3    (i) Any Inchoate Default or Event of Default or (ii) any default under
any agreement (other than this Agreement) with respect to any Indebtedness
(other than Non-Recourse Indebtedness) of Borrower or any Significant Subsidiary
outstanding in an amount equal to or in excess of $50,000,000 or the
acceleration of Indebtedness of Borrower for borrowed money in an amount equal
to or in excess of $10,000,000;

5.10.4    Borrower being placed on watch or review for possible rating
down-grade by S&P or Moody’s, or any negative change, from the date hereof, from
the rating given to Borrower’s Index Debt by either S&P or Moody’s; and

5.10.5    Any event or circumstance which could reasonably be expected to have a
Material Adverse Effect.

5.11    Financial Covenants.

5.11.1    Borrower shall maintain, as of the last day of each fiscal quarter
(commencing with the fiscal quarter ended December 31, 2017), a ratio of Total
Debt to Capitalization, for such fiscal quarter then ended, of less than or
equal to 0.65 to 1.00.

5.11.2    Borrower shall comply with the limitation on short-term indebtedness
imposed on Borrower by the Florida Public Service Commission.

5.12    Indemnification.

5.12.1    Borrower shall indemnify, defend and hold harmless Administrative
Agent and each Lender, each of their Affiliates and their respective officers,
directors, shareholders, controlling persons, employees, agents and servants
(collectively, the “Indemnitees”) from and against and reimburse the Indemnitees
for any and all penalties, claims, damages, losses, liabilities and obligations,
of any kind or nature whatsoever, that may be imposed upon, incurred by or
asserted or awarded against any Indemnitee in any way relating to or arising out
of or in connection with this Agreement, the other Credit

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Facility Documents, the use by Borrower of the proceeds hereof, or any related
claim or investigation, litigation or proceeding, or the preparation of any
defense with respect thereto, and will reimburse each Indemnitee for all
reasonable expenses (including all reasonable costs and expenses of a single
legal counsel, together with a single legal counsel in each applicable
jurisdiction, and all reasonable costs and expenses of multiple legal counsels
to the extent necessary in the event that (i) the circumstances giving rise to
such indemnification create an ethical conflict for such single counsel or
(ii) the Indemnitees have inconsistent or conflicting defenses) incurred in
connection with the investigation of, preparation for or defense of any pending
or threatened claim, investigation, litigation or proceeding, whether or not
such investigation, litigation or proceeding is brought by Borrower, or an
Indemnitee is otherwise a party thereto (but not in respect of any claim or
action brought by Borrower against any Indemnitee to enforce its rights
hereunder or under any other Credit Facility Document), and whether or not the
transactions contemplated by the Credit Facility Documents are consummated
(collectively, “Subject Claims”).

5.12.2    The foregoing indemnities shall not apply with respect to an
Indemnitee, to the extent any such claim, penalty, damage, loss, liability,
obligation, cost, disbursement or expense incurred by or asserted or awarded
against such Indemnitee is found in a final, non-appealable judgment by a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee, but shall continue to apply to other Indemnitees.
Without limiting the generality of the foregoing, Borrower shall not be liable
for any special, indirect, consequential or punitive damages suffered by an
Indemnitee, including any loss of profits, business or anticipated savings of
such Indemnitee, other than any such damages or losses imposed upon or asserted
or awarded against any Indemnitee by a third party. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed through electronic,
telecommunications or other information transmission systems in connection with
this Agreement or the other Credit Facility Documents or the transactions
contemplated hereby or thereby.

5.12.3    If for any reason the foregoing indemnification is unavailable to any
Indemnitee or is insufficient to hold it harmless, then Borrower shall
contribute to the amount paid or payable by such Indemnitee as a result of such
loss, claim, damage or liability in such proportion as is appropriate to reflect
the relative economic interests of Borrower and its equity holders on the one
hand and such Indemnitee on the other hand in the matters contemplated by this
Agreement and the other Credit Facility Documents as well as the relative fault
of Borrower and such Indemnitee with respect to such loss, claim, damage or
liability and any other relevant equitable considerations.

5.12.4    The provisions of this Section 5.12 shall survive the satisfaction or
discharge of Borrower’s obligations hereunder, and shall be in addition to any
other rights and remedies of the Lenders.

5.12.5    In case any action, suit or proceeding shall be brought against any
Indemnitee, such Indemnitee shall promptly notify Borrower of the commencement
thereof, and Borrower shall be entitled, at its expense, acting through counsel
reasonably acceptable to such Indemnitee, to participate in, and, to the extent
that Borrower desires, to assume and control the defense thereof. Such
Indemnitee shall be entitled, at its expense, to participate in any action, suit
or proceeding the defense of which has been assumed by Borrower. Notwithstanding
the foregoing, Borrower shall not be entitled to assume and control the defense
of any such action, suit or proceedings if and to the extent that, in the
reasonable opinion of such Indemnitee and its counsel, such action, suit or
proceeding involves the potential imposition of criminal liability upon such
Indemnitee or a conflict of interest between such Indemnitee and Borrower
(unless such conflict of interest is waived in writing by the affected
Indemnitees), and in such event (other than with respect to disputes between
such Indemnitee and another Indemnitee) Borrower shall pay the reasonable
expenses of such Indemnitee in such defense to the extent provided in
Sections 5.12.1 and 5.12.2.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.12.6    Borrower shall promptly report to the relevant Indemnitee(s) on the
status of such action, investigation, suit or proceeding the defense of which is
assumed by Borrower in accordance with Section 5.12.5, as material developments
shall occur and from time to time as requested by such Indemnitee (but not more
frequently than every 60 days). Borrower shall deliver to such Indemnitee a copy
of each document filed or served on any party in such action, investigation,
suit or proceeding, and each material document which Borrower possesses relating
to such action, investigation, suit or proceeding.

5.12.7    Notwithstanding Borrower’s rights hereunder to control certain
actions, investigations, suits or proceedings, if any Indemnitee reasonably
determines that failure to compromise or settle any Subject Claim made against
such Indemnitee is reasonably likely to have an imminent and material adverse
effect on such Indemnitee or such Indemnitee’s interest in Borrower, such
Indemnitee shall be entitled to compromise or settle such Subject Claim;
provided that such Indemnitee consults with and coordinates such compromise or
settlement with Borrower (although no prior consent by Borrower to any such
compromise or settlement shall be required); and provided further that with
respect to any Indemnitee other than a Lender, such right may be exercised only
with the consent of the Lender or Lenders which such Indemnitee is affiliated
with or engaged by. Any such compromise or settlement shall be binding upon
Borrower for the purposes of this Section 5.12. Notwithstanding Borrower’s
rights hereunder, Borrower shall not be entitled to settle any Subject Claim of
an Indemnitee without the prior written consent of such Indemnitee or a full
release of such Indemnitee, in form and substance satisfactory to such
Indemnitee. Upon payment of any Subject Claim by Borrower pursuant to this
Section 5.12 or other similar indemnity provisions contained herein to or on
behalf of an Indemnitee, Borrower, without any further action, shall be
subrogated to any and all claims that such Indemnitee may have relating thereto,
and such Indemnitee shall cooperate with Borrower and Borrower’s insurance
carrier, and give such further assurances as are necessary or advisable to
enable Borrower vigorously to pursue such claims.

5.12.8    Any amounts payable by Borrower pursuant to this Section 5.12 shall be
regularly payable within 30 days after Borrower receives an invoice for such
amounts from any applicable Indemnitee, and if not paid within such 30-day
period, shall bear interest at the Default Rate.

5.12.9    Notwithstanding anything to the contrary set forth herein, except as
provided in Section 5.12.1 or 5.12.5, Borrower shall not, in connection with any
one legal proceeding or claim, or separate but related proceedings or claims
arising out of the same general allegations or circumstances, in which the
interests of the Indemnitees do not materially differ, be liable to the
Indemnitees (or any of them) under any of the provisions set forth in this
Section 5.12 for the fees and expenses of more than one separate firm of
attorneys (which firm shall be selected by the affected Indemnitees, or upon
failure to so select, by Administrative Agent).

5.13    Federal Regulations. Borrower shall not use any part of the proceeds of
the Loans to purchase or carry any “margin stock” (within the meaning of
Regulation U) or to purchase, carry or trade in any securities under such
circumstances as to involve Borrower in a violation of Regulation X or to
involve any broker or dealer in Regulation T.

5.14    Use of Proceeds. Borrower shall use, and cause its subsidiaries to use,
the proceeds of the Loans hereunder for general corporate purposes.

5.15    Transactions with Affiliates. Borrower shall not, and shall not permit
any subsidiary to, enter into any transaction with any of its Affiliates (other
than Borrower or any subsidiary) unless such transaction is on terms no less
favorable to Borrower or such subsidiary than if the transaction had been
negotiated in good faith on an arm’s-length basis with a non-Affiliate.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VI

EVENTS OF DEFAULT; REMEDIES

6.1    Events of Default. The occurrence of any of the following events shall
constitute an event of default (“Event of Default”) hereunder:

6.1.1    Payments. Borrower shall fail to pay, in accordance with the terms of
this Agreement or any other Credit Facility Document, (i) any principal on any
Loan on the date such sum is due, (ii) any interest on any Loan or any scheduled
fee, cost, charge or sum due hereunder or under any other Credit Facility
Document, (in the case of clause (ii)) within three Banking Days after the date
that such sum is due, or (iii) any other fee, cost, charge or other sum due
under this Agreement or any other Credit Facility Document, within 30 days after
written notice that such sum is due and has not been paid.

6.1.2    Debt Cross Default. (i) Borrower or any Significant Subsidiary shall
default for a period beyond any applicable grace period (a) in the payment of
any principal, interest or other amount due under any Indebtedness (other than
trade payables or non-recourse indebtedness), or (b) any other event shall occur
or condition shall exist under an agreement, or related agreements, under which
Borrower or any Significant Subsidiary has outstanding Indebtedness (other than
trade payables or non-recourse indebtedness), if the effect of such event or
condition is to permit the acceleration of the maturity of such Indebtedness
(other than trade payables or non-recourse indebtedness), and the outstanding
amount or amounts payable under all such Indebtedness under clauses (a) and (b)
equals or exceeds $50,000,000 or (ii) an event of default shall have occurred
and be continuing under an agreement, or related agreements, under which
Borrower or any Significant Subsidiary has outstanding Indebtedness (other than
trade payables or non-recourse indebtedness) of $10,000,000 or more and, in the
case of this clause (ii), such debt has been accelerated by the holder of such
debt, or the holder of such debt has attempted to accelerate but such
acceleration was prevented by applicable Governmental Rule.

6.1.3    Bankruptcy; Insolvency. Borrower or any Significant Subsidiary shall
become subject to a Bankruptcy Event.

6.1.4    Misstatements. Any representation or warranty of Borrower set forth in
this Agreement or any other Credit Facility Document or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement, shall be untrue or misleading in any material respect as of
the time made.

6.1.5    Breach of Terms of Agreement. Borrower shall fail to perform or observe
any of the covenants set forth in this Agreement and (except with respect to any
covenants set forth in Section 5.1 (with respect to its obligation to maintain
its existence), 5.3, 5.8, 5.11 or 5.14) such failure shall continue unremedied
for 30 days after Borrower becomes aware thereof or receives written notice with
respect thereto from Administrative Agent.

6.1.6    Judgments. A final judgment or judgments shall be entered against
Borrower or any Significant Subsidiary in the amount of $50,000,000 or more (net
of amounts covered by insurance) individually or in the aggregate (other than
(i) a judgment which is fully discharged within 30 days after its entry, or
(ii) a judgment, the execution of which is effectively stayed within 30 days
after its entry but only for 30 days after the date on which such stay is
terminated or expires) or, in the case of injunctive relief, which if left
unstayed could reasonably be expected to have a Material Adverse Effect.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.1.7    Change in Control. TECO shall cease to directly or indirectly own and
control at least 80% of (i) the economic interests and (ii) the voting interests
(whether by committee, contract or otherwise) in Borrower.

6.1.8    ERISA Violations. If Borrower or any ERISA Affiliate should establish,
maintain, contribute to or become obligated to contribute to any ERISA Plan and
(a) a Reportable Event shall have occurred with respect to any ERISA Plan; or
(b) a trustee shall be appointed by a United States District Court to administer
any ERISA Plan; or (c) the PBGC shall institute proceedings to terminate any
ERISA Plan; or (d) a complete or partial withdrawal by Borrower or any ERISA
Affiliate from any Multiemployer Plan shall have occurred, or any Multiemployer
Plan shall become insolvent, or terminate (or notify Borrower or any ERISA
Affiliate of its intent to terminate) under Section 4041A of ERISA; or (e) any
ERISA Plan fails to satisfy the “minimum funding standard” under Code
Section 412; or (f) Borrower or any ERISA Affiliate incurs any liability for a
Prohibited Transaction under ERISA Section 502; provided that any of the events
described in this Section 6.1.8 shall result in joint liability of Borrower and
all ERISA Affiliates in excess of $5,000,000.

6.1.9    Lack of Validity, Etc. Any of the Credit Facility Documents, once
executed and delivered, shall, except as the result of acts or omissions of
Administrative Agent or the Lenders, fail to provide Administrative Agent and
the Lenders the liens, security interest, rights, titles, interest, remedies
permitted by law, powers or privileges intended to be created thereby or cease
to be in full force and effect (except as expressly contemplated by the terms
thereof), or the validity thereof or the applicability thereof to the Loans or
other obligations purported to be secured or guaranteed thereby or any part
thereof shall be disaffirmed by or on behalf of Borrower or any other party
thereto (other than Administrative Agent or the Lenders).

6.2    Remedies. Upon the occurrence and during the continuation of an Event of
Default, Administrative Agent and the Lenders may, at the election of the
Required Lenders, without further notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind, all such notices and demands other than notices required by
this Agreement or any of the other Credit Facility Documents being waived (to
the extent permitted by Governmental Rule), exercise any or all of the following
rights and remedies, in any combination or order that the Required Lenders may
elect, in addition to such other rights or remedies as the Lenders may have
hereunder, under the other Credit Facility Documents or at law or in equity, as
follows:

6.2.1    No Further Loans. Administrative Agent and the Lenders may refuse and
shall not be obligated to continue any Loans or to make any additional Loans and
the Commitments may be terminated; provided that in the event of an Event of
Default occurring under Section 6.1.3 with respect to Borrower, the foregoing
shall take effect immediately and without further act of Administrative Agent or
the Lenders.

6.2.2    Cure by Administrative Agent. Without any obligation to do so but only
during any time when a Loan is outstanding or any other amounts are due and
owing hereunder to Administrative Agent or the Lenders, Administrative Agent may
make disbursements or Loans in respect of which any amounts are outstanding to
or on behalf of Borrower to cure any Event of Default or Inchoate Default
hereunder as the Required Lenders in their sole discretion may consider
necessary or appropriate, whether to preserve and protect the Lenders’ interests
under this Agreement or any Credit Facility Documents or for any other reason,
and all sums so expended, together with interest on such total amount at the
Default Rate (but in no event shall the rate exceed the maximum lawful rate, if
applicable), shall be repaid by Borrower to Administrative Agent on demand and
shall be secured by this Agreement and the other Credit Facility Documents and
shall constitute an Obligation.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.2.3    Acceleration. Declare and make all sums of accrued and outstanding
principal and accrued but unpaid interest remaining under this Agreement
together with all unpaid fees, costs (including Liquidation Costs) and charges
due hereunder or under any other Credit Facility Document, immediately due and
payable and require Borrower immediately, without presentment, demand, protest
or other notice of any kind, all of which Borrower hereby expressly waives, to
pay Administrative Agent or the Lenders an amount in immediately available funds
equal to the aggregate amount of any outstanding Loans; provided that in the
event of an Event of Default occurring under Section 6.1.3 with respect to
Borrower, all such amounts shall become immediately due and payable without
further act of Administrative Agent or the Lenders.

ARTICLE VII

ADMINISTRATIVE AGENT, SUBSTITUTION, AMENDMENTS, ETC.

7.1    Appointment, Powers and Immunities.

7.1.1    Each Lender hereby irrevocably appoints Administrative Agent to act on
its behalf as Administrative Agent hereunder and under the other Credit Facility
Documents and authorizes Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to Administrative Agent by the
terms of this Agreement and the other Credit Facility Documents, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article are solely for the benefit of Administrative Agent and the Lenders,
and Borrower shall not have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Credit Facility Documents (or any other similar term) with
reference to Administrative Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties. Administrative Agent shall not have any duties or
obligations except those expressly set forth in this Agreement or in any other
Credit Facility Document, and its duties hereunder shall be administrative in
nature. Notwithstanding anything to the contrary contained herein,
Administrative Agent: (i) shall not be subject to any fiduciary or other implied
duties, regardless of whether an Inchoate Default has occurred and is
continuing; (ii) shall not have any duty to take any action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Facility Documents that
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Facility Documents);
provided Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to this Agreement or any other Credit Facility
Document or any Governmental Rule, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Bankruptcy Law
or that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Bankruptcy Law; and (iii) shall not,
except as expressly set forth herein and in the other Credit Facility Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Each of Administrative Agent and the Lenders
and any of their respective Affiliates shall not be responsible to any other
Lender for or have any duty to ascertain or inquire into (i) any statement,
representation or warranty made by Borrower or its Affiliates made in or in
connection with this Agreement or any other Credit Facility Document, (ii) the
contents of any certificate, report or other document referred to or provided
for in, or received by Administrative Agent, or any Lender under this Agreement
or any Credit Facility Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, effectiveness, genuineness or enforceability of this
Agreement, any other Credit Facility Document or any other agreement, instrument

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or document, or (v) for any failure by Borrower, its Affiliates to perform their
respective obligations hereunder or thereunder. Administrative Agent may employ
agents and attorneys in fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys in fact selected by it with
reasonable care.

7.1.2    Administrative Agent and its directors, officers, employees or agents
shall not be responsible for any action taken or omitted to be taken by it or
them hereunder or under any other Credit Facility Document or in connection
herewith or therewith, except for its or their own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. Without limiting the generality of the foregoing,
Administrative Agent (a) may treat the payee of any Note as the holder thereof
until Administrative Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form satisfactory to Administrative Agent;
(b) may consult with legal counsel (including counsel for Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender for any statements, warranties or representations made in or in
connection with any Credit Facility Document; (d) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of any Credit Facility Document on the part of any party
thereto or to inspect the property (including the books and records) of Borrower
or any other Person; and (e) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Credit Facility Document or any other instrument or document furnished
pursuant hereto. Except as otherwise provided under this Agreement and the other
Credit Facility Documents, Administrative Agent shall take such action with
respect to the Credit Facility Documents as shall be directed by the Required
Lenders.

7.1.3    Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Credit Facility Document by
or through any one or more sub-agents appointed by Administrative Agent.
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Affiliates of Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facility provided for in this Agreement as well as
activities as Administrative Agent. Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

7.2    Reliance. Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet, website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. As
to any other matters not expressly provided for by this Agreement,
Administrative Agent shall not be required to take any action or exercise any
discretion, but shall be required to act or to refrain from acting upon
instructions of the Required Lenders (except that Administrative Agent shall not
be required to take any action which exposes Administrative Agent to personal
liability or which is contrary to this Agreement, any other Credit Facility
Document or any Governmental Rule). Administrative Agent shall in all cases
(including when any action by Administrative Agent alone is authorized
hereunder, if Administrative Agent elects in its sole discretion to obtain
instructions from the Required Lenders) be fully protected in acting, or in
refraining from acting, hereunder or under any other Credit Facility Document in
accordance with the instructions of the Required Lenders, and such instructions
of the Required Lenders and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.3    Non-Reliance. Each Lender acknowledges that it has, independently and
without reliance on Administrative Agent, any arranger of this credit facility
or any amendment thereto or any other Lender and their respective Related
Parties, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Administrative Agent, any arranger of this credit facility or any
amendment thereto or any other Lender and their respective Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its decisions in taking or not taking actions
under this Agreement or the other Credit Facility Documents or any related
agreement or any document furnished hereunder or thereunder. Each of
Administrative Agent and any Lender shall not be required to keep informed as to
the performance or observance by Borrower or its Affiliates under this Agreement
or any other document referred to or provided for herein or to make inquiry of,
or to inspect the properties or books of Borrower or its Affiliates.

7.4    Defaults. Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Inchoate Default or Event of Default, unless
such default relates to the payment of principal, interest and fees required to
be paid to Administrative Agent for the account of the Lenders, or
Administrative Agent has received a written notice from a Lender or Borrower,
referring to this Agreement, describing such Inchoate Default or Event of
Default and indicating that such notice is a notice of default. If
Administrative Agent receives such a notice of the occurrence of an Inchoate
Default or Event of Default, Administrative Agent shall give notice thereof to
the Lenders. Administrative Agent shall take such action with respect to such
Inchoate Default or Event of Default as is provided in Article VI or if not
provided for in Article VI, as Administrative Agent shall be reasonably directed
by the Required Lenders; provided, however, that unless and until Administrative
Agent shall have received such directions, Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Inchoate Default or Event of Default as it shall deem advisable
in the best interest of the Lenders.

7.5    Indemnification. Without limiting the Obligations of Borrower hereunder,
each Lender agrees to indemnify Administrative Agent, ratably in accordance with
its Proportionate Share for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against Administrative Agent in any way relating to or arising
out of this Agreement or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or the enforcement of
any of the terms hereof or thereof or of any such other documents; provided,
however, that no Lender shall be liable for any of the foregoing to the extent
they arise from Administrative Agent’s gross negligence or willful misconduct.
Administrative Agent shall be fully justified in refusing to take or to continue
to take any action hereunder or under any other Credit Facility Document unless
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Without limitation of the foregoing, each
Lender agrees to reimburse Administrative Agent promptly upon demand for its
Proportionate Share of any out-of-pocket expenses (including counsel fees)
incurred by Administrative Agent in connection with the preparation, execution,
administration or enforcement of, or legal advice in respect of rights or
responsibilities under, the Credit Facility Documents, to the extent that
Administrative Agent is not reimbursed for such expenses by Borrower.
Notwithstanding the foregoing, Administrative Agent shall not be entitled to
indemnification or reimbursement of its expenses under this Section 7.5 if it
would not be entitled to indemnification or reimbursement under Sections 5.12
and 8.4, respectively.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.6    Successor Administrative Agent. Administrative Agent may resign hereunder
at any time by giving written notice thereof to the Lenders and Borrower. Upon
any such resignation, the Required Lenders, shall have the right to appoint the
successor Administrative Agent hereunder with the consent of Borrower, which
consent shall not be unreasonably withheld or delayed; provided that Borrower’s
consent shall not be required if an Event of Default shall have occurred and be
continuing at such time hereunder. If no successor Administrative Agent shall
have been so appointed by the Required Lenders and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation (or such earlier day as shall be agreed by the Required
Lenders), the retiring Administrative Agent may (but shall not be obligated to),
on behalf of the Lenders with the consent of Borrower (such consent not to be
unreasonably withheld or delayed) appoint the successor Administrative Agent
hereunder which shall be a Lender, if any Lender shall be willing to serve, and
otherwise shall be a commercial bank having a combined capital and surplus of at
least $500,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent and
the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent only under the Credit Facility Documents.
Except for any indemnity payments owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through Administrative Agent shall instead by made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent. The fees payable by Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrower and such successor. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under the Credit Facility
Documents.

7.7    Authorization. Administrative Agent is hereby authorized by the Lenders
to execute, deliver and perform each of the Credit Facility Documents to which
Administrative Agent is or is intended to be a party and each Lender agrees to
be bound by all of the agreements of Administrative Agent contained in the
Credit Facility Documents. Administrative Agent is further authorized by the
Lenders to enter into agreements supplemental hereto for the purpose of curing
any formal defect, inconsistency, omission or ambiguity in this Agreement or any
Credit Facility Document to which it is a party.

7.8    Administrative Agent’s Other Roles; Other Agents. With respect to its
Commitments, the Loans made by it and any Notes issued to it, Administrative
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as though it were not Administrative Agent. The term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include Administrative Agent in its individual
capacity. Administrative Agent and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, own securities of, act as the
financial adviser or in any other advisory capacity for, and generally engage in
any kind of business with Borrower or any other Person, without any duty to
account therefor to the Lenders. Notwithstanding anything herein to the
contrary, the Arrangers and the Syndication Agents named on the cover page of
this Agreement shall not have any powers, duties or liabilities under this
Agreement or any other Credit Facility Document, except in their capacity, if
any, as Administrative Agent or Lenders.

7.9    Amendments; Waivers. Subject to the provisions of this Section 7.9,
unless otherwise specified in this Agreement or another Credit Facility
Document, the Required Lenders (or

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent with the consent in writing of the Required Lenders) and
Borrower may enter into agreements supplemental hereto for the purpose of
adding, modifying or waiving any provisions to the Credit Facility Documents or
changing in any manner the rights of the Lenders or Borrower hereunder or
waiving any Inchoate Default or Event of Default; provided, however, that no
such supplemental agreement shall:

(a)    Modify Section 2.1.4, 2.5.1, 2.5.2, 2.5.3 or 2.6.1 without the written
consent of each Lender affected thereby; or

(b)    Reduce the percentage specified in the definition of Required Lenders,
without the written consent of each Lender; or

(c)    Permit Borrower to assign its rights under this Agreement, without the
written consent of each Lender; or

(d)    Amend this Section 7.9 or amend any defined term set forth herein, in any
Credit Facility Document or in Exhibit A, to the extent such amendment would
have the effect of violating the effect of the provisions of this Section 7.9,
without the written consent of each Lender; or

(e)    Release any collateral from a lien securing the Obligations of Borrower
hereunder or release any funds from any account otherwise than in accordance
with the terms hereof, without the written consent of each Lender; or

(f)    Extend the maturity of any Loans (including any extension of any Maturity
Date) or any Notes or reduce the principal amount thereof, without the written
consent of each Lender affected thereby; or

(g)    Reduce the rate or change the time of payment of interest due on any Loan
or any Note, without the written consent of each Lender affected thereby; or

(h)    Reduce the amount or change the time of payment of any fee or other
amount due or payable without the written consent of each Lender affected
thereby; or

(i)    Increase the amount of the Commitment of any Lender without the written
consent of such Lender.

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of Administrative Agent without the prior written consent
of Administrative Agent.

7.10    Withholding Tax.

7.10.1    If the forms or other documentation required by Section 2.5.7 are not
delivered to Administrative Agent, then Administrative Agent may withhold from
any interest payment to any Lender not providing such forms or other
documentation, an amount equivalent to the applicable withholding tax.

7.10.2    If the Internal Revenue Service or any authority of the United States
or other jurisdiction asserts a claim that Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Administrative Agent of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason)

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such Lender shall indemnify Administrative Agent fully for all amounts paid,
directly or indirectly, by Administrative Agent as tax or otherwise, including
penalties and interest, together with all expenses incurred, including legal
expenses, allocated staff costs, and any out of pocket expenses. Borrower shall
not be responsible for any amounts paid or required to be paid by a Lender under
this Section 7.10.2.

7.10.3    If any Lender sells, assigns, grants participations in, or otherwise
transfers its rights under this Agreement, the purchaser, assignee, transferee
or participant shall comply with and be bound by the terms of Sections 2.5.7,
7.10.1 and 7.10.2 as though it were such Lender.

7.11    General Provisions as to Payments. Administrative Agent shall promptly
distribute to each Lender its pro rata share of each payment of principal and
interest payable to the Lenders on the Loans and of fees hereunder received by
Administrative Agent for the account of the Lenders and of any other amounts
owing under the Loans. The payments made for the account of each Lender shall be
made, and distributed to it, for the account of (a) its domestic lending office
in the case of payments of principal of, and interest on, its Base Rate Loans,
(b) its domestic or foreign lending office, as each Lender may designate in
writing to Administrative Agent, in the case of payments of principal of, and
interest on, its LIBOR Loans and (c) its domestic lending office, or such other
lending office as it may designate for the purpose from time to time, in the
case of payments of fees and other amounts payable hereunder. Each Lender shall
have the right to alter its designated domestic lending office upon notice to
Administrative Agent and Borrower.

7.12    Participations.

7.12.1    Nothing herein provided shall prevent any Lender from selling a
participation in its Commitments (and/or Loans made thereunder) to one or more
financial institutions or other entities (a “Participant”); provided that (a) no
such sale of a participation shall alter such Lender’s or Borrower’s obligations
hereunder and (b) any agreement pursuant to which any Lender may grant a
participation in its rights with respect to its Commitments (and/or Loans) shall
provide that, with respect to such Commitments (and/or Loans), subject to the
following proviso, such Lender shall retain the sole right and responsibility to
exercise the rights of such Lender, and enforce the obligations of Borrower
relating to such Commitments (and/or Loans), including the right to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Credit Facility Document and the right to take action to have the Notes
declared due and payable pursuant to Article VI; provided, however, that such
agreement may provide that such Lender will not, without the consent of the
relevant Participant, agree to any amendment, modification or waiver described
in the first proviso to Section 7.9 that affects such Participant. Borrower
agrees that each Participant shall be entitled to the benefits of Sections
2.5.4, 2.7.3 and 2.7.4 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 7.13; provided that such
Participant (1) shall be subject to the requirements and limitations therein,
including the requirements under Section 2.5.7 (it being understood that the
documentation required under Section 2.5.7 shall be delivered to the
participating Lender); (2) agrees to be subject to the provisions of
Sections 2.6.2 and 2.9 as if it were an assignee under Section 7.13; and
(3) shall not be entitled to receive any greater payment under Sections 2.5.4,
2.7.3 and 2.7.4 with respect to any participation than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change of Law that occurs after such
Participant acquired the applicable participation. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 8.2 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.6.2 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrower (and
such agency being solely for tax purposes), maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitment, Loan, promissory note or other obligations under
this Agreement or any other Credit Facility Document) except if additional
payments under Sections 2.5.4, 2.7.3 and 2.7.4 are requested with respect to
such Participant and except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, promissory note or other obligation is at
all times maintained in registered form within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related regulations (and any
successor provisions). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

7.12.2    Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to
Administrative Agent and Borrower, the option to provide to Borrower all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
to Borrower pursuant to this Agreement; provided that (a) nothing herein shall
constitute a commitment by any SPC to make any Loan, and (b) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any state thereof. In addition, notwithstanding anything to the
contrary contained in this Section 7.12, any SPC may (x) with notice to, but
without the prior written consent of, Borrower and Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by Borrower and Administrative Agent) providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans and (y) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This Section 7.12 may not be amended without the written consent of all
SPCs having outstanding Loans or Commitments hereunder.

7.13    Transfer of Commitments.

7.13.1    Assignments. Notwithstanding anything else herein to the contrary (but
subject to Section 7.12.2), any Lender may assign to one or more Persons all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent, such consent, in each case, not to be unreasonably withheld or
delayed, of:

(i)    Borrower, provided that no consent of Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided,
further, that Borrower shall be deemed to have consented to an assignment unless
it shall have objected thereto by written notice to Administrative Agent within
five Banking Days after having received notice thereof; and

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii)    Administrative Agent; provided that no consent of Administrative Agent
shall be required for an assignment to a Lender.

Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent) shall not be less than $5,000,000 unless each of Borrower and
Administrative Agent otherwise consent; provided that no such consent of
Borrower shall be required if an Event of Default has occurred and is
continuing;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)    the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D)    the assignee, if it shall not be a Lender, shall deliver to
Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof pursuant to this Section 7.13.1,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of
Sections 2.5.4, 2.7.3, 2.8, 5.12 and 8.4). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 7.13.1 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 7.12.

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section 7.13.1 and any
written consent to such assignment required hereby, Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.5.6 or 7.5, Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 7.13.1.

7.13.2    Register. Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrower (and such agency being solely for tax purposes),
shall maintain at one of its offices a

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower, Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by Borrower and any
Lender (with respect to its own interests only), at any reasonable time and from
time to time upon reasonable prior notice. This Section 7.13 shall be construed
so that the Commitments, Loans, promissory notes or other obligations are at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related regulations (and any
successor provisions).

7.13.3    No Assignments to Certain Persons. Anything in this Section 7.13 to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan held by it hereunder to (i) Borrower or any of its Affiliates or
subsidiaries without the prior consent of each Lender, (ii) any Defaulting
Lender or any of its subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (ii) or (iii) a natural person.

7.13.4    Assignability as to Collateral. Notwithstanding any other provision
contained in this Agreement or any other Credit Facility Document to the
contrary, any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

ARTICLE VIII

MISCELLANEOUS

8.1    Addresses. Any communications between the parties hereto or notices
provided herein to be given shall be given to the following addresses:

 

If to Wells Fargo as Administrative Agent:   

David Anderson

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: 704-590-2770

Facsimile No.: 704-715-0017

Contact Email: David.Anderson2@wellsfargo.com

Group E-mail: AgencyServices.Requests@wellsfargo.com

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

If to Borrower:   

Tampa Electric Company

702 North Franklin Street

Tampa, FL 33602

Attention: Corporate Secretary

Telephone No.: (813) 228-4723

Telecopy No.: (813) 228-1328

 

with a copy to:

TECO Services, Inc.
702 North Franklin Street
Tampa, FL 33602
Attention: Kim M. Caruso
Telephone No.: (813) 228-1352
Telecopy No.: (813) 228-4262

If to any other Lender:    To the address specified on such Lender’s
Administrative Questionnaire.

8.1.1    All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be considered as properly given (a) if
delivered in person, (b) if sent by overnight delivery service, (c) if mailed by
first class United States Mail, postage prepaid, registered or certified with
return receipt requested or (d) if sent by facsimile or e-mail. Notice so given
shall be effective upon receipt by the addressee, except that communication or
notice so transmitted by telecopy or other direct written electronic means shall
be deemed to have been validly and effectively given on the day (if a Banking
Day and, if not, on the next following Banking Day) on which it is transmitted
if transmitted before 4:00 p.m., recipient’s time, and, if transmitted after
that time, on the next following Banking Day; provided, however, that if any
notice is tendered to an addressee and the delivery thereof is refused by such
addressee, such notice shall be effective upon such tender. Any party shall have
the right to change its address for notice hereunder to any other location
within the continental United States by giving of 30 days’ notice to the other
parties in the manner set forth above; provided, however, that a Lender shall
have the right to change its address for notice hereunder by giving notice to
Administrative Agent and Borrower only.

8.1.2    Borrower hereby agrees that it will provide to Administrative Agent all
information, documents and other materials that it is obligated to furnish to
Administrative Agent pursuant to this Agreement or any other Credit Facility
Document, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (a) relates to a request for a new, or a conversion of
an existing, borrowing (including any election of an interest rate or interest
period relating thereto), (b) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(c) provides notice of any default or event of default under this Agreement or
(d) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to Administrative Agent to
Rufus.Kearney@wellsfargo.com or AgencyServices.Requests@wellsfargo.com.

8.1.3    Borrower further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or a substantially similar electronic transmission systems (the
“Platform”). Borrower acknowledges that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.1.4    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO BORROWER, ANY LENDER OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF
BORROWER’S OR ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A
FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

8.1.5    Administrative Agent agrees that the receipt of the Communications by
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to Administrative Agent for purposes of
this Agreement and the other Credit Facility Documents. Each Lender agrees that
notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of this Agreement or
any other Credit Facility Document. Each Lender agrees to notify Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.

8.1.6    Nothing herein shall prejudice the right of Administrative Agent or any
Lender to give any notice or other communication pursuant to this Agreement or
under any other Credit Facility Document in any other manner specified in such
document.

8.2    Additional Security; Right to Set-Off. Any deposits or other sums at any
time credited or due from the Lenders and any securities or other property of
Borrower in the possession of Administrative Agent may at all times be treated
as collateral security for the payment of the Loans and any Notes and all other
obligations of Borrower to the Lenders under this Agreement and the other Credit
Facility Documents, and Borrower hereby pledges to Administrative Agent for the
benefit of the Lenders and grants Administrative Agent a security interest in
and to all such deposits, sums, securities or other property. Regardless of the
adequacy of any other collateral, Administrative Agent may execute or realize on
the Lenders’ security interest in any such deposits or other sums credited by or
due from the Lenders to Borrower, and may apply any such deposits or other sums
to or set them off against Borrower’s obligations to the Lenders under any Notes
and this Agreement at any time after the occurrence and during the continuance
of any Event of Default.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.3    Delay and Waiver. No delay or omission to exercise any right, power or
remedy accruing to the Lenders upon the occurrence of any Event of Default,
Inchoate Default or any breach or default of Borrower under this Agreement or
any other Credit Facility Document shall impair any such right, power or remedy
of the Lenders, nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring, nor shall any waiver of any single Event of Default,
Inchoate Default or other breach or default be deemed a waiver of any other
Event of Default, Inchoate Default or other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of Administrative Agent and/or the Lenders of any Event of
Default, Inchoate Default or other breach or default under this Agreement or any
other Credit Facility Document, or any waiver on the part of Administrative
Agent and/or the Lenders of any provision or condition of this Agreement or any
other Credit Facility Document, must be in writing and shall be effective only
to the extent in such writing specifically set forth. All remedies, either under
this Agreement or any other Credit Facility Document or by law or otherwise
afforded to Administrative Agent and the Lenders, shall be cumulative and not
alternative.

8.4    Costs, Expenses and Attorneys’ Fees. Borrower will pay to each of
Administrative Agent and the Arrangers all of its reasonable costs and expenses
in connection with the preparation, negotiation, closing and administering of
this Agreement and the documents contemplated hereby and any participation or
syndication of the Loans or this Agreement, including the reasonable fees,
expenses and disbursements of a single legal counsel, together with a single
legal counsel in each applicable local jurisdiction, retained by the Arrangers
and Administrative Agent in connection with the preparation of such documents
and any amendments hereof. Borrower will reimburse (a) Administrative Agent for
all costs and expenses, including attorneys’ fees, expended or incurred by
Administrative Agent, and the Lenders for their internal out-of-pocket expenses
in enforcing this Agreement or the other Credit Facility Documents in connection
with an Event of Default or Inchoate Default, in actions for declaratory relief
in any way related to this Agreement or in collecting any sum which becomes due
Administrative Agent or the Lenders under the Credit Facility Documents and
(b) Administrative Agent and the Lenders for their reasonable out-of-pocket
expenses, including reasonable attorney fees, in the enforcement or protection
of their rights under the Credit Facility Documents including in the case of a
restructuring or other workout or negotiation of the Loans in connection with
the bankruptcy or insolvency of Borrower or any payment default requiring, among
other things, amendments to the interest rates and/or repayment dates for the
Loans. Borrower shall not be responsible for any counsel fees of Administrative
Agent or the Lenders other than as set forth above.

8.5    Entire Agreement. This Agreement and any agreement, document or
instrument attached hereto or referred to herein integrate all the terms and
conditions mentioned herein or incidental hereto and supersede all oral
negotiations and prior writings in respect to the subject matter hereof. In the
event of any conflict between the terms, conditions and provisions of this
Agreement and any such agreement, document or instrument, the terms, conditions
and provisions of this Agreement shall prevail.

8.6    Governing Law. THIS AGREEMENT, AND ANY INSTRUMENT OR AGREEMENT REQUIRED
HEREUNDER (TO THE EXTENT NOT OTHERWISE EXPRESSLY PROVIDED FOR THEREIN), SHALL BE
GOVERNED BY, AND CONSTRUED UNDER, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

8.7    Severability. In case any one or more of the provisions contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.8    Headings. Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only; such paragraph headings are not a part
of this Agreement and shall not be used in the interpretation of any provision
of this Agreement.

8.9    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP and practices consistent with those
applied in the preparation of the financial statements submitted by Borrower to
Administrative Agent, and all financial data submitted pursuant to this
Agreement shall be prepared in accordance with such principles and practices, as
in effect from time to time; provided that, if Borrower notifies Administrative
Agent that Borrower requests an amendment to any provision hereof to eliminate
the effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if Administrative
Agent notifies Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Indebtedness of Borrower shall be deemed to be carried at one hundred
percent of the outstanding principal amount thereof, and the effects of FASB ASC
805 and FASB ASC 825 shall be disregarded with respect to the reporting of the
principal amount of Indebtedness.

8.10    No Partnership, Etc. The Lenders and Borrower intend that the
relationship between them shall be solely that of creditor and debtor. Nothing
contained in this Agreement, the Notes or in any of the other Credit Facility
Documents shall be deemed or construed to create a partnership,
tenancy-in-common, joint tenancy, joint venture or co-ownership by or between
the Lenders and Borrower or any other Person.

8.11    Limitation on Liability. No claim shall be made by Borrower or any of
its Affiliates against the Lenders or any of their Affiliates, directors,
employees, attorneys or agents for any loss of profits, business or anticipated
savings, special or punitive damages or any indirect or consequential loss
whatsoever in respect of any breach or wrongful conduct (whether or not the
claim therefor is based on contract, tort or duty imposed by law), in connection
with, arising out of or in any way related to the transactions contemplated by
this Agreement or the other Credit Facility Documents or any act or omission or
event occurring in connection therewith; and Borrower hereby waives, releases
and agrees not to sue upon any such claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

8.12    Waiver of Jury Trial. THE LENDERS, ADMINISTRATIVE AGENT AND BORROWER
HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER CREDIT FACILITY
DOCUMENT, OR ANY COURSE OR CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF ADMINISTRATIVE AGENT, THE LENDERS OR BORROWER.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDERS AND ADMINISTRATIVE AGENT
TO ENTER INTO THIS AGREEMENT.

8.13    Consent to Jurisdiction. The Lenders, Administrative Agent and Borrower
agree that any legal action or proceeding by or against Borrower or with respect
to or arising out of this Agreement, the Notes, or any other Credit Facility
Document may be brought in or removed to the courts of the State of New York, in
and for the County of New York, or of the United States of America for the
Southern District of New York, or any appellate court thereof, as Administrative
Agent may elect. By execution

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and delivery of this Agreement, the Lenders, Administrative Agent and Borrower
accept, for themselves and in respect of their property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The Lenders,
Administrative Agent and Borrower irrevocably consent to the service of process
out of any of the aforementioned courts in any manner permitted by law. Nothing
herein shall affect the right of Administrative Agent to bring legal action or
proceedings in any other competent jurisdiction. The Lenders, Administrative
Agent and Borrower further agree that the aforesaid courts of the State of New
York and of the United States of America shall have exclusive jurisdiction with
respect to any claim or counterclaim of Borrower based upon the assertion that
the rate of interest charged by the Lenders on or under this Agreement, the
Loans and/or the other Credit Facility Documents is usurious. The Lenders,
Administrative Agent and Borrower hereby waive any right to stay or dismiss any
action or proceeding under or in connection with this Agreement or any other
Credit Facility Document brought before the foregoing courts on the basis of
forum non-conveniens.

8.14    Knowledge and Attribution. References in this Agreement and the other
Credit Facility Documents to the “knowledge,” “best knowledge” or facts and
circumstances “known to” Borrower, and all like references, mean facts or
circumstances of which a Responsible Officer of Borrower has actual knowledge.

8.15    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Borrower may not assign or otherwise transfer any of
their rights under this Agreement, and the Lenders may not assign or otherwise
transfer any of their rights under this Agreement except as provided in
Article VII.

8.16    Counterparts. This Agreement may be executed in one or more duplicate
counterparts and when signed by all of the parties listed below shall constitute
a single binding agreement. Delivery of an executed counterpart of a signature
page of this Agreement by fax or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

8.17    Patriot Act Notice. Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
Patriot Act. Borrower shall, and shall cause each of its Significant
Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by Administrative
Agent or any Lender in order to assist Administrative Agent and the Lenders in
maintaining compliance with the Patriot Act.

8.18    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any Lender, or Administrative Agent
or any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Bankruptcy Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by Administrative Agent, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.19    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Facility
Document), Borrower acknowledges and agrees, and acknowledge its Affiliates’
understanding, that (a) the arranging and other services regarding this
Agreement provided by Administrative Agent, the Lenders, the Syndication Agents
and the Arrangers are arm’s-length commercial transactions between Borrower and
its Affiliates, on the one hand, and Administrative Agent, the Lenders, the
Syndication Agents and the Arrangers, on the other hand, (b) Borrower has
consulted their own legal, accounting, regulatory and tax advisors to the extent
that they have deemed appropriate, (c) Borrower is are capable of evaluating,
and understand and accept, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Facility Documents,
(d) Administrative Agent, the Lenders, the Syndication Agents and the Arrangers
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for Borrower or any of its Affiliates,
or any other Person, (e) none of Administrative Agent, the Lenders, the
Syndication Agents and the Arrangers has any obligation to Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Facility
Documents and (f) Administrative Agent, the Lenders, the Syndication Agents and
the Arrangers and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of Borrower and its Affiliates, and
none of Administrative Agent, the Lenders, the Syndication Agents and the
Arrangers has any obligation to disclose any of such interests to Borrower or
its Affiliates. To the fullest extent permitted by law, Borrower hereby waives
and releases any claims that they may have against Administrative Agent, the
Lenders, the Syndication Agents and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

8.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Facility Document or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Credit Facility Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Facility Document; or (iii) the variation of
the terms of such liability in connection with the exercise of the Write-Down
and Conversion Powers of any EEA Resolution Authority.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their officers thereunto duly authorized as of the day and year first above
written.

 

BORROWER: TAMPA ELECTRIC COMPANY By:   /s/ Kim M. Caruso  

Name: Kim M. Caruso

Title:

 

[Tampa Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Lender

By:   /s/ Gregory R. Gredvig  

Name: Gregory R. Gredvig

Title: Director

 

[Tampa Electric Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

JPMORGAN CHASE BANK, N.A.

as Lender

By:   /s/ Amit Gaor  

Name: Amit Gaor

Title: VP

 

[Tampa Electric Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ROYAL BANK OF CANADA,

as Lender

By:   /s/ Nirasha Thambiejal

Name: Nirasha Thambiejal

Title: Authorized Signatory

 

[Tampa Electric Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Lender

By:   /s/ Eric Otieno

Name: Eric Otieno

Title: Vice President

 

[Tampa Electric Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE BANK OF NOVA SCOTIA,

as Lender

By:   /s/ David Dewar

Name: David Dewar

Title: Director

 

[Tampa Electric Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SUNTRUST BANK,

as Lender

By:   /s/ Arize Agomadu

Name: Arize Agomadu

Title: Vice President

 

[Tampa Electric Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE BANK OF NEW YORK MELLON,

as Lender

By:   /s/ Richard K. Fronaptel, Jr.

Name: Richard K. Fronaptel, Jr.

Title: Vice President

 

[Tampa Electric Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BANK OF AMERICA NATIONAL ASSOCIATION,

CANADA BRANCH,

as Lender

By:   /s/ Adrian Plummer

Name: Adrian Plummer

Title: Associate

 

[Tampa Electric Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CANADIAN IMPERIAL BANK OF COMMERCE,

as Lender

By:   /s/ Gordon R. Fadon

Name: Gordon R. Fadon

Title: Authorized Signatory

 

[Tampa Electric Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE TORONTO-DOMINION BANK, NEW YORK

BRANCH,

as Lender

By:   /s/ Elisa Pileggi

Name: Elisa Pileggi

Title: Authorized Signatory

 

[Tampa Electric Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1

LENDERS AND COMMITMENTS

 

Lender

  

Amount of Commitment

 

Wells Fargo Bank, National Association

   $ 38,000,000  

JPMorgan Chase Bank, N.A.

   $ 38,000,000  

Royal Bank of Canada

   $ 38,000,000  

Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 38,000,000  

The Bank of Nova Scotia

   $ 38,000,000  

Suntrust Bank

   $ 25,000,000  

The Bank of New York Mellon

   $ 25,000,000  

Bank of America National Association, Canada Branch

   $ 20,000,000  

Canadian Imperial Bank of Commerce

   $ 20,000,000  

The Toronto-Dominion Bank, New York Branch

   $ 20,000,000      $ 300,000,000  

 

Schedule 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.3.3

EXISTING LIENS

Indenture of Mortgage dated as of August 1, 1946, between Tampa Electric Company
and U.S. Bank National Association, as successor to State Street Bank and Trust
Company, as Trustee, as supplemented and amended from time to time so long as no
such amendment expands the lien granted thereunder to cover additional assets
(no bonds currently outstanding).

 

Schedule 5.3.3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

to the Credit Agreement

DEFINITIONS

“Administrative Agent” means Wells Fargo Bank, National Association, acting in
its capacity as administrative agent for the Lenders under the Credit Agreement,
or its successor appointed pursuant to the terms of the Credit Agreement.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth in Section 8.1 of the Credit Agreement, or
such other address or account as Administrative Agent may from time to time
notify to Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

“Affiliates” of a specified Person means any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with the Person specified, or who holds or beneficially
owns 25% or more of the Equity Interest in the Person specified or 25% or more
of any class of voting securities of the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 0.50% and (c) the LIBO Rate for the offering of Dollar deposits for a
one month Interest Period commencing on such day plus 1.00%. For purposes of
clause (c) of this definition, such LIBO Rate for any day shall be determined by
Administrative Agent based upon the rate appearing on Reuters LIBOR01 Page and
otherwise in accordance with the definition of “LIBO Rate”, except that (i) if a
given day is a Banking Day, such determination shall be made on such day (rather
than two Banking Days prior to the commencement of an Interest Period) or
(ii) if a given day is not a Banking Day, such rate for such day shall be the
rate determined by Administrative Agent pursuant to the preceding clause (i) for
the most recent Banking Day preceding such day. If for any reason Administrative
Agent shall have determined that it is unable to ascertain the Federal Funds
Effective Rate, the Base Rate shall be determined without regard to clause
(b) hereof, until the circumstances giving rise to such inability no longer
exist. Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or such LIBO Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or such LIBO Rate, as the case may be.

“Applicable Rate” means a percentage per annum equal to (a) with respect to Base
Rate Loans, 0.00% and (b) with respect to LIBOR Loans, 0.70%.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means entities listed as Joint Lead Arrangers and Joint Bookrunners
on the cover page of this Agreement.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 7.13 of the Credit Agreement), and accepted by Administrative Agent,
in the form of Exhibit B or any other form approved by Administrative Agent.

 

Exhibit A-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Day” means any day other than a Saturday, Sunday or other day on which
banks are or are authorized to be closed in New York, New York and, where such
term is used in any respect relating to a LIBOR Loan, which is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.

“Bankruptcy Event” shall be deemed to occur, with respect to any Person, if that
Person shall institute a voluntary case seeking liquidation or reorganization
under a Bankruptcy Law, or shall consent to the institution of an involuntary
case thereunder against it; or such Person shall file a petition or consent or
shall otherwise institute any similar proceeding under any other applicable
Federal or state law, or shall consent thereto; or such Person shall apply for,
or by consent or acquiescence there shall be an appointment of, a receiver,
liquidator, sequestrator, trustee or other officer with similar powers for
itself or any substantial part of its assets; or such Person shall make a
general assignment for the benefit of its creditors; or such Person shall admit
in writing its inability to pay its debts generally as they become due; or if an
involuntary case shall be commenced seeking liquidation or reorganization of
such Person under a Bankruptcy Law or any similar proceedings shall be commenced
against such Person under any other applicable Federal or state law and (a) the
petition commencing the involuntary case is not timely controverted, (b) the
petition commencing the involuntary case is not dismissed within 60 days of its
filing, (c) an interim trustee is appointed to take possession of all or a
substantial portion of the property, and/or to operate all or any material part
of the business of such Person and such appointment is not vacated within 60
days, or (d) an order for relief shall have been issued or entered therein; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee or other officer
having similar powers, over such Person or all or a substantial part of its
property shall have been entered; or any other similar relief shall be granted
against such Person under any applicable Federal or state law.

“Bankruptcy Law” means Title 11, United States Code, and any other state or
federal insolvency, reorganization, moratorium or similar law for the relief of
debtors, or any successor statute.

“Base Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

“Borrower” means Tampa Electric Company, a Florida corporation.

“Borrowing” means Loans of the same Type.

“Capitalization” means, as to Borrower, the sum of Total Debt and Consolidated
Shareholders Equity, in each case, as of the date of any determination thereof.

“Capitalized Lease Obligations” means, as to any Person, all rental obligations
as lessee which, under GAAP, are or will be required to be capitalized on the
books of such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with GAAP.

“Change of Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of: (a) the

 

Exhibit A-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

adoption of any law, rule, regulation or treaty, (b) any change in any law, rule
or regulation or in the interpretation or application thereof by any
Governmental Authority or (c) the compliance by any Lender (or, for purposes of
Section 2.7.4 of the Credit Agreement, by any lending office of such Lender or
by such Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental
Authority; provided that, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change of Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” means the date (which shall not be later than November 30, 2017)
when each of the conditions precedent listed in Section 3.1 of the Credit
Agreement has been satisfied (or waived in accordance with the terms of the
Credit Agreement).

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder on the Closing Date. The amount of each Lender’s
Commitment is set forth on Schedule 1, or in the Assignment and Assumption or
other instrument entered into pursuant to this Agreement by which such Lender
shall have assumed its Commitment, as applicable.

“Confirmation of Interest Period Selection” has the meaning given in
Section 2.1.2.4(b) of the Credit Agreement.

“Consolidated Shareholders Equity” means, as of the date of any determination,
the consolidated net worth of Borrower and its subsidiaries, and including
(without duplication) amounts attributable to (a) junior subordinated debentures
that do not contain any scheduled principal payments or prepayments or any
mandatory redemptions or mandatory repurchases prior to the date at least 91
days after the Maturity Date, (b) Hybrid Equity Securities and (c) preferred
stock to the extent excluded from Total Debt, minus the value of minority
interests in any of Borrower’s subsidiaries, and disregarding unearned
compensation associated with Borrower’s employee stock ownership plan or other
benefit plans, foreign currency translation adjustments and other comprehensive
income adjustments and amounts attributable to the non-cash effects of pension
and other post-retirement benefits, all determined in accordance with GAAP.

“Contingent Obligation” means, as to any Person, any obligation of such Person
guaranteeing any Indebtedness or lease obligation (each a “primary obligation”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor or (c) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be the
maximum probable liability in respect thereof (assuming such Person is required
to perform thereunder) as determined in good faith by Borrower in accordance
with GAAP.

“Credit Agreement” or “Agreement” means the Credit Agreement dated as of
November 2, 2017 among Borrower, the Lenders party hereto and Administrative
Agent, to which this Exhibit A is attached.

 

Exhibit A-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Credit Facility Documents” means, collectively, the Credit Agreement, any Notes
and any other letter agreements or similar documents entered into by
Administrative Agent (in its capacity as administrative agent under the Credit
Agreement) and Borrower in connection with the transactions contemplated by the
Credit Facility Documents mentioned above.

“Default Rate” means (a) (i) with respect to principal of any LIBOR Loan, the
interest rate per annum applicable to such LIBOR Loan, plus 2.00%, (ii) with
respect to any Base Rate Loan, the rate applicable to Base Rate Loans, plus
2.00% and (b) with respect to interest, fees and any other amounts, the interest
rate then applicable to Base Rate Loans, plus 2.00%. Interest computed with
reference to the Default Rate shall be adjusted and calculated in the same
manner as interest computed with reference to the Alternate Base Rate or the
LIBO Rate (as applicable).

“Defaulting Lender” means any Lender that (a) has failed, within two Banking
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to Administrative Agent or any other Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified Borrower or Administrative Agent
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Banking Days after request by Administrative Agent, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon Administrative Agent’s receipt of such
certification in form and substance satisfactory to it, or (d) has (i) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, (ii) in the good faith determination of
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
or (iii) become the subject of a Bail-In Action (each a “bankruptcy event”),
provided that a bankruptcy event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Dollar” and “$” means United States dollars or such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts in the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

Exhibit A-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Equity Interests” means (a) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (b) any warrants,
options or other rights to acquire such shares or interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means (a) a corporation which is a member of a controlled
group of corporations with Borrower within the meaning of Section 414(b) of the
Code, (b) a trade or business (including a sole proprietorship, partnership,
trust, estate or corporation) which is under common control with Borrower within
the meaning of Section 414(c) of the Code or Section 4001(b)(1) of ERISA, (c) a
member of an affiliated service group with Borrower within the meaning of
Section 414(m) of the Code, or (d) an entity treated as under common control
with Borrower by reason of Section 414(o) of the Code.

“ERISA Plan” means any employee benefit plan (a) maintained by Borrower or any
ERISA Affiliate, or to which any of them contributes or is obligated to
contribute, for its employees and (b) covered by Title IV of ERISA or to which
Section 412 of the Code applies.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning given in Section 6.1 of the Credit Agreement.

“Excluded Taxes” means, with respect to Administrative Agent or any Lender,
(a) income or franchise Taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized, of which it is a resident or in which it has an office
or conducts business (other than a business which it is deemed to conduct solely
by reason of such Lender’s executing, delivering or performing its obligations
or receiving a payment under, or enforcing, the Credit Agreement or any other
Credit Facility Document), (b) any branch profits Taxes imposed by the United
States of America or any similar Tax imposed by any other jurisdiction of which
Borrower is organized, is a resident or in which it has an office or conducts
business (other than a business which it is deemed to conduct solely by reason
of such Lender’s executing, delivering or performing its obligations or
receiving a payment under, or enforcing, this Agreement or any other Credit
Facility Document), (c) in the case of any Lender (other than an assignee
pursuant to a request by Borrower under Section 2.9.2 of the Credit Agreement),
any U.S. Federal withholding Tax that (i) is in effect and would apply to
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement or (ii) is attributable to such Lender’s failure or inability (other
than as a result of a Change of Law after the date such Lender becomes a party
to this Agreement) to comply with Section 2.5.7 of the Credit Agreement and
(d) any Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Banking Day, for the next preceding Banking Day) by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Banking
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions

 

Exhibit A-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

received by Administrative Agent from three Federal funds brokers of recognized
standing selected by it; provided that if the Federal Funds Effective Rate shall
be less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System (or any successor thereto).

“FERC” means the Federal Energy Regulatory Commission and its successors.

“GAAP” means generally accepted accounting principles in the United States
consistently applied.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, regulatory, public or statutory
instrumentality, authority, body, agency, bureau or entity (including any zoning
authority, FERC, the Comptroller of the Currency or the Federal Reserve Board,
any central bank or any comparable authority) or any arbitrator with authority
to bind a party to the Credit Agreement at law.

“Governmental Rule” means any law, rule, regulation, ordinance, order, code
interpretation, treaty, judgment, decree, directive, guidelines, policy or
similar form of decision of any Governmental Authority.

“Granting Lender” has the meaning given in Section 7.12.2 of the Credit
Agreement.

“Hedge Transactions” means transactions under any interest swap agreements,
caps, collars or other interest rate hedging mechanisms.

“Hybrid Equity Securities” means securities issued by Borrower or any subsidiary
that (a) are classified as possessing a minimum of (i) “intermediate equity
content” by S&P and (ii) “Basket C equity credit” by Moody’s and (b) do not
contain any scheduled principal payments or prepayments or any mandatory
redemptions or mandatory repurchases prior to the date that is at least 91 days
after the Maturity Date.

“Inchoate Default” means any occurrence, circumstance or event, or any
combination thereof, which, with the lapse of time and/or the giving of notice,
would constitute an Event of Default.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) the deferred purchase price of assets or
services which in accordance with GAAP would be shown on the liability side of
the balance sheet of such Person, (c) the face amount of all letters of credit
issued for the account of such Person (other than letters of credit issued to
secure a financial obligation of such Person to the extent such obligation is
not outstanding at the time) and all unreimbursed drafts drawn thereunder,
(d) all Indebtedness of another Person secured by any Lien on any property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, (e) all Capitalized Lease Obligations of such Person, (f) all
obligations of such Person under any subscription or similar agreement, (g) the
discounted present value of all obligations of such Person (other than Borrower)
payable under agreements for the payment of a specified purchase price for the
purchase and resale of power whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations, (h) any unfunded or underfunded obligation
subject to the minimum funding standards of Section 412 of the Code of such
Person to any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) maintained at any time, or contributed to, by such Person or any other
Person which is under common control (within the meaning of Section 414(b) or
(c) of the Code) with such Person, (i) all Contingent Obligations of such Person
and (j) all obligations of such Person in respect of Hedge Transactions;
provided, however, that Indebtedness shall specifically exclude accounts payable
arising in the ordinary course of business.

 

Exhibit A-6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Indemnified Taxes” means (a) Taxes (other than Excluded Taxes) imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under this Agreement or any other Credit Facility Document and (b) to the extent
not otherwise described in clause (a) above, Other Taxes.

“Indemnitees” has the meaning given in Section 5.12.1 of the Credit Agreement.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of Borrower that is not guaranteed by any other Person or subject to any other
credit enhancement.

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending one week thereafter or on
the numerically corresponding day in the calendar month that is one, two, three
or six months thereafter, as Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Banking Day, such Interest
Period shall be extended to the next succeeding Banking Day unless such next
succeeding Banking Day would fall in the next calendar month, in which case such
Interest Period shall end on the next preceding Banking Day, (ii) any monthly
Interest Period pertaining to a LIBOR Borrowing that commences on the last
Banking Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Banking Day of the last calendar month of such Interest Period and
(iii) no Interest Period for any LIBOR Loan may end after the Maturity Date. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Legal Requirements” means, as to any Person, the articles of incorporation,
bylaws or other organizational or governing documents of such Person, and any
requirement under a Permit, and any Governmental Rule in each case applicable to
or binding upon such Person or any of its properties or to which such Person or
any of its property is subject.

“Lender” or “Lenders” means the Persons listed on Schedule 1 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

“Lending Office” means, with respect to any Lender, the office designated as
such in such Lender’s Administrative Questionnaire or such other office of such
Lender as such Lender may specify from time to time to Administrative Agent and
Borrower.

“LIBO Rate” means, with respect to any LIBOR Loan for any Interest Period
(rounded upwards if necessary, to the nearest 1/16th of 1%), the LIBOR Screen
Rate as of approximately 11:00 a.m., London time, two Banking Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period, provided that if the LIBOR Screen
Rate shall not be available for such Interest Period with respect to such LIBOR
Borrowing for any reason, then the applicable Reference Bank Rate shall be the
LIBO Rate for such Interest Period for such LIBOR Borrowing.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the LIBO Rate.

“LIBOR Screen Rate” means the London interbank offered rate administered by the
Intercontinental Exchange Benchmark Administration (or any other Person that
takes over the

 

Exhibit A-7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

administration of such rate) for dollar deposits for a period equal in length to
such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion; provided that, if any LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Lien” on any asset means any mortgage, deed of trust, lien, pledge, charge,
security interest, or easement or encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected or effective under
applicable law, as well as the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Liquidation Costs” has the meaning given in Section 2.8 of the Credit
Agreement.

“Loans” means the loans made by the Lenders to Borrower pursuant to the Credit
Agreement.

“Material Adverse Effect” means (a) a material adverse change in the business,
property, results of operations, or financial condition of Borrower and any
Significant Subsidiary thereof, taken as a whole or (b) any event or occurrence
of whatever nature which materially and adversely (i) changes Borrower’s ability
to perform its obligations under the Credit Facility Documents to which it is a
party or (ii) impairs the legality, validity, binding effect or enforceability
of the Credit Facility Documents.

“Maturity Date” means the date that is 364 days after the Closing Date (or if
such date is not a Banking Day, the immediately preceding Banking Day).

“Minimum Notice Period” means (a) at least three Banking Days before the date of
any continuation or conversion of a Loan resulting in whole or in part in one or
more LIBOR Loans and (b) before 12:00 noon on the Banking Day of any conversion
of a Loan resulting in whole or in part in one or more Base Rate Loans.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any ERISA Plan that is a multiemployer plan (as
defined in Section 3(37) of ERISA).

“Non-Recourse Indebtedness” means Indebtedness which is not an obligation of,
and is otherwise without recourse to, the assets or revenues of Borrower or any
subsidiary of Borrower.

“Note” has the meaning given in Section 2.1.5 of the Credit Agreement.

“Notice of Conversion of Loan Type” has the meaning given in Section 2.1.3 of
the Credit Agreement.

“Obligations” means, collectively, all obligations of Borrower to Administrative
Agent and/or the Lenders arising under the Credit Agreement and the other Credit
Facility Documents, in each case whether fixed, contingent, now existing or
hereafter arising, created, assumed, incurred or acquired, and whether before or
after the occurrence of any Bankruptcy Event and including any obligation or
liability in respect of any breach of any representation or warranty and all
post-petition interest and funding losses, whether or not allowed as a claim in
any proceeding arising in connection with such an event.

 

Exhibit A-8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other similar excise or property taxes, charges or similar levies arising
from any payment made under this Agreement or any other Credit Facility Document
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Credit Facility Document.

“Participant” has the meaning given in Section 7.12.1 of the Credit Agreement.

“Participant Register” has the meaning given in Section 7.12.1 of the Credit
Agreement.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Permit” means any action, approval, consent, waiver, exemption, variance,
franchise, order, permit, authorization, right or license of or from a
Governmental Authority.

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, Governmental Authority, trust, trustee or any other
entity whether acting in an individual, fiduciary or other capacity.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by Administrative Agent in connection with extensions of
credit to debtors).

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code which is not exempt under Section 408 of ERISA or
Section 4975(d) of the Code.

“Proportionate Share” means, with respect to each Lender (i) at any time prior
to the Closing Date, the percentage of the Commitments represented by such
Lender’s Commitment and (ii) at any time after the Closing Date, the percentage
of the aggregate amount of Loans represented by such Lender’s Loans; provided
that in the case of Section 2.11 when a Defaulting Lender shall exist,
“Proportionate Share” shall mean the percentage of the Commitments or the
aggregate amount of Loans (disregarding any Defaulting Lender’s Commitment or
Loans) represented by such Lender’s Commitment or Loans.

“Reference Bank” means the three major banks in the London market that consent
to provide rates and are selected by the Administrative Agent in consultation
with Borrower.

“Reference Bank Rate” means the arithmetic means of the rates (rounded upwards
to four decimal places) supplied to the Administrative Agent at its request by
the Reference Banks as of approximately 11:00 am, London Time, two Banking Days
prior to the commencement of such Interest Period at which the Administrative
Agent could borrow funds in the London interbank market for the relevant period,
provided that if any Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Register” has the meaning given it in Section 7.13.2 of the Credit Agreement.

 

Exhibit A-9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Regulation D” means Regulation D of the Federal Reserve Board as in effect from
time to time.

“Regulation T” means Regulation T of the Federal Reserve Board as in effect from
time to time.

“Regulation U” means Regulation U of the Federal Reserve Board as in effect from
time to time.

“Regulation X” means Regulation X of the Federal Reserve Board as in effect from
time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
with respect to an ERISA Plan.

“Required Lenders” means, at any time, Lenders holding in excess of 50% of the
Proportionate Shares.

“Reserve Requirement” means, for LIBOR Loans, the maximum rate (expressed as a
percentage) at which reserves (including any marginal, supplemental or emergency
reserves) are required to be maintained during the Interest Period therefor
under Regulation D by member banks of the Federal Reserve System in New York
City with deposits exceeding $1,000,000,000 against “Eurocurrency liabilities”
(as such term is used in Regulation D). Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by such member banks by reason of any Change of Law against
(i) any category of liabilities which includes deposits by reference to which
the LIBO Rate or LIBOR Loans is to be determined, (ii) any category of
liabilities or extensions of credit or other assets which include LIBOR Loans or
(iii) any category of liabilities or extensions of credit which are considered
irrevocable commitments to lend.

“Responsible Officer” means, as to any Person, its president, chief executive
officer, any vice president, treasurer, or secretary or any managing general
partner or manager or managing member of a limited liability company (or any of
the preceding with regard to such managing general partner, manager or managing
member).

“S&P” means Standard & Poor’s Financial Services LLC.

“Sanctions” has the meaning given in Section 4.14.2(a).

“Significant Subsidiary” means any subsidiary of Borrower formed or acquired
after the Closing Date the total assets (after intercompany eliminations) of
which exceed 10% of the total assets of Borrower and its subsidiaries (taken as
a whole).

“Solvent” means, when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, (d) such Person will be able to

 

Exhibit A-10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

pay its debts as they mature, and (e) such Person is not insolvent within the
meaning of any applicable Legal Requirements. For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

“SPC” has the meaning given in Section 7.12.2 of the Credit Agreement.

“Subject Claims” has the meaning given in Section 5.12.1 of the Credit
Agreement.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
references herein to a “subsidiary” refer to a subsidiary of Borrower.

“Syndication Agents” means entities listed as Syndication Agents on the cover
page of the Credit Agreement.

“Taxes” means any present or future taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto.

“TECO” means TECO Energy, Inc., a Florida corporation.

“Total Debt” means, without duplication, Indebtedness of Borrower and its
subsidiaries (taken as a whole) determined on a consolidated basis in accordance
with GAAP outstanding at the date of any determination thereof, without regard
to the effects of FASB ASC 805 and FASB ASC 825, but expressly excluding
(a) Non-Recourse Indebtedness of Borrower and its subsidiaries, (b) junior
subordinated debentures issued by Borrower and its subsidiaries that do not
contain any scheduled principal payments or prepayments or any mandatory
redemptions or mandatory repurchases prior to the date at least 91 days after
the Maturity Date, (c) Hybrid Equity Securities and (d) preferred stock of
Borrower and its subsidiaries in an amount not to exceed 10% of Borrower’s
Capitalization on such date.

“Type” means the type of a Loan, whether a Base Rate Loan or LIBOR Loan.

“Wells Fargo” means Wells Fargo Bank, National Association.

“WFS” means Wells Fargo Securities, LLC.

“Withholding Agent” has the meaning given in Section 2.5.4.4 of the Credit
Agreement.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Exhibit A-11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

RULES OF INTERPRETATION

1.    The singular includes the plural and the plural includes the singular.

2.    “or” is not exclusive.

3.    A reference to a Governmental Rule or Legal Requirement includes any
amendment or modification to such Governmental Rule or Legal Requirement, and
all regulations, rulings and other Governmental Rules or Legal Requirement
promulgated under such Governmental Rule.

4.    A reference to a Person includes its permitted successors and permitted
assigns.

5.    Accounting terms have the meanings assigned to them by GAAP, as applied by
the accounting entity to which they refer.

6.    The words “include,” “includes” and “including” are not limiting.

7.    A reference in a document to an Article, Section, Exhibit, Schedule,
Annex, Appendix or Attachment is to the Article, Section, Exhibit, Schedule,
Annex, Appendix or Attachment of such document unless otherwise indicated.
Exhibits, Schedules, Annexes, Appendices or Attachments to any document shall be
deemed incorporated by reference in such document.

8.    References to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
and (c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time.

9.    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in any document shall refer to such document as a whole and not to any
particular provision of such document.

10.    References to “days” shall mean calendar days, unless the term “Banking
Days” shall be used. References to a time of day shall mean such time in New
York, New York, unless otherwise specified.

11.    The Credit Facility Documents are the result of negotiations between, and
have been reviewed by Borrower, Administrative Agent, each Lender and their
respective counsel. Accordingly, the Credit Facility Documents shall be deemed
to be the product of all parties thereto, and no ambiguity shall be construed in
favor of or against Borrower, Administrative Agent or any Lender solely as a
result of any such party having drafted or proposed the ambiguous provision.

 

Exhibit A-12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

to the Credit Agreement

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.            Assignor:       2.    Assignee:            [and is an
Affiliate/Approved Fund of [identify Lender]1] 3.    Borrower(s):       4.   
Administrative Agent:    

Wells Fargo Bank, National Association, as Administrative Agent under the Credit
Agreement

5.    Credit Agreement:   Credit Agreement dated as of November 2, 2017 among
Tampa Electric Company, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent 6.    Assigned Interest:    

 

1  Select as applicable.

 

Exhibit B-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Aggregate Amount of

Commitment/Loans for

all Lenders

  

Amount of

Commitment/Loans

Assigned

  

Percentage Assigned of

Commitment/Loans2

$    $    % $    $    % $    $    %

Effective Date:                              , 201   [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit B-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEE [NAME OF ASSIGNEE] By:    
  Title:

 

Exhibit B-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Consented to and Accepted: [WELLS FARGO BANK, NATIONAL ASSOCIATION as
Administrative Agent By       Title:]3 Consented to: [TAMPA ELECTRIC COMPANY By
      Title:]4

 

3  To be added only if the consent of Administrative Agent is required by the
terms of the Credit Agreement.

4  To be added only if the consent of Borrower is required by the terms of the
Credit Agreement.

 

Exhibit B-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Facility Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any other Credit Facility Document, (iii) the financial
condition of Borrower, any of its subsidiaries or Affiliates or any other Person
obligated in respect of the Credit Agreement or any other Credit Facility
Document or (iv) the performance or observance by Borrower, any of its
subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement or any other Credit Facility Document.

1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement or any other Credit
Facility Document, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement or any other Credit Facility Document that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement or any other Credit Facility Document as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement or any other Credit Facility Document, together with copies of the
most recent financial statements delivered pursuant to Section 5.9 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on Administrative Agent or any other Lender, and (v) if it is a Lender not
formed under the laws of the United States of America or any state thereof,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement or any other
Credit Facility Document, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any other Credit Facility Document, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement or any other Credit Facility Document are required to be
performed by it as a Lender.

2.    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Annex 1-1 to Exhibit B



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C

to the Credit Agreement

FORM OF NOTE

 

$                                New York, New York Note No.                
                    , 201  

For value received, the undersigned TAMPA ELECTRIC COMPANY, a Florida
corporation (“Borrower”), promises to pay to
                                       (“Lender”), at the office of
               located at                                              , in
lawful money of the United States of America and in immediately available funds,
the principal amount of                                DOLLARS
($                            ), or if less, the aggregate unpaid and
outstanding principal amount of Loans made by Lender to Borrower pursuant to
that certain Credit Agreement dated as of November 2, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Borrower, the lenders party thereto (the “Lenders”) and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders
(“Administrative Agent”), and all other amounts owed by Borrower to Lender
hereunder.

This is one of the Notes referred to in the Credit Agreement and is entitled to
the benefits thereof and is subject to all terms, provisions and conditions
thereof. Capitalized terms used and not defined herein shall have the meanings
set forth in the Credit Agreement.

The principal amount hereof is payable in accordance with the Credit Agreement,
and such principal amount may be prepaid solely in accordance with the Credit
Agreement.

Borrower further agrees to pay, in lawful money of the United States of America
and in immediately available funds, interest from the date hereof on the unpaid
and outstanding principal amount hereof until such unpaid and outstanding
principal amount shall become due and payable (whether at stated maturity, by
acceleration or otherwise) at the rates of interest and at the times set forth
in the Credit Agreement and Borrower agrees to pay other fees and costs as
stated in the Credit Agreement.

If any payment on this Note becomes due and payable on a date which is not a
Banking Day, such payment shall be made on the first succeeding, or next
preceding, Banking Day, in accordance with the terms of the Credit Agreement.

All Loans made by Lender pursuant to the Credit Agreement and other Credit
Facility Documents, and all payments and prepayments made on account of the
principal balance hereof shall be recorded by Lender on the grid attached
hereto, provided that failure to make such a notation shall not affect or
diminish Borrower’s obligation to repay all amounts due on this Note as and when
due.

Upon the occurrence and during the continuation of any one or more Events of
Default, all amounts then remaining unpaid on this Note may become or be
declared to be immediately due and payable as provided in the Credit Agreement
and other Credit Facility Documents.

Borrower agrees to pay costs and expenses, including without limitation
attorneys’ fees, as set forth in Section 8.4 of the Credit Agreement.

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit C-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TAMPA ELECTRIC COMPANY By:       Name:   Title:

 

Exhibit C-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D

to the Credit Agreement

[Reserved]

 

Exhibit D-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E-1

to the Credit Agreement

[Reserved]

 

Exhibit E-1-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E-2

to the Credit Agreement

FORM OF NOTICE OF CONVERSION OF LOAN TYPE

(Delivered pursuant to Section 2.1.3)

[Date]

Wells Fargo Bank, National Association,

  as Administrative Agent for the Lenders

with copy to:

Re: Tampa Electric Company Credit Agreement: Notice of Conversion of Loan Type

Reference is hereby made to that certain Credit Agreement dated as of
November 2, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Tampa Electric Company, a Florida
corporation (“Borrower”), the lenders party thereto (the “Lenders”) and Wells
Fargo Bank, National Association, as Administrative Agent for the Lenders
(“Administrative Agent”). All capitalized terms used herein shall have the
respective meanings specified in Exhibit A to the Credit Agreement unless
otherwise defined herein or unless the context requires otherwise.

Pursuant to Section 2.1.3 of the Credit Agreement, Borrower hereby requests
conversion of the following Loans as set forth below [include only those which
are applicable]:

 

  1.   Conversion of Base Rate Loans to LIBOR Loans:       

Base Rate Loans in the following amount:

to be converted to LIBOR Loans as follows:

   $                         LIBOR Loan to expire                     ,
        :    $                         LIBOR Loan to
expire                     ,         :    $                       2.  
Conversion of LIBOR Loans to Base Rate Loans:       

LIBOR Loans in the following amount:

to be converted to Base Rate Loans.

   $                    

The effective date of the conversion shall be         ,          which is a
Banking Day and which shall be the first day after the last day of an Interest
Period if converting from LIBOR Loans.

 

Exhibit E-2-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, Borrower has executed this Notice of Conversion of Loan Type
on the date set forth above.

 

TAMPA ELECTRIC COMPANY By:      

Name:

Title:

The undersigned acknowledges

receipt of a copy of

this Notice of Conversion of Loan Type:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

  as Administrative Agent

    Date:                 ,              By:            

Name:

       

Title:

     

 

Exhibit E-2-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E-3

to the Credit Agreement

FORM OF CONFIRMATION OF INTEREST PERIOD SELECTION

(Delivered pursuant to Section 2.1.2.4(b))

[Date]

Wells Fargo Bank, National Association,

  as Administrative Agent for the Lenders

with copy to:

Re: Tampa Electric Company Credit Agreement: Confirmation of Interest Period
Selection

This Confirmation of Interest Period Selection is delivered to you pursuant to
Section 2.1.2.4(b) of the Credit Agreement dated as of November 2, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Tampa Electric Company, a Florida corporation (“Borrower”),
the lenders party thereto (the “Lenders”) and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders (“Administrative Agent”).
All capitalized terms used herein shall have the respective meanings specified
in Exhibit A to the Credit Agreement unless otherwise defined herein or unless
the context requires otherwise.

This Confirmation of Interest Period Selection relates to $                     
of the LIBOR Loans with an Interest Period ending on                     . This
Confirmation of Interest Period Selection constitutes a confirmation that
effective                      (which shall be the last day of an Interest
Period):

The requested Interest Period for                      of such LIBOR Loans shall
be [one week][     months].

This notice shall be effective only if delivered to Administrative Agent as a
Confirmation of Interest Period Selection made pursuant to Section 2.1.2.4(b) of
the Credit Agreement.

The undersigned confirms and certifies to each Lender that as of the date of
this Confirmation of Interest Period Selection, no Event of Default or Inchoate
Default exists under the Credit Agreement.

 

Exhibit E-3-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TAMPA ELECTRIC COMPANY By:      

Name:

Title:

The undersigned acknowledges receipt

of a copy of this Confirmation of

Interest Period Selection:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

    Date:                 ,              By:            

Name:

       

Title:

     

 

Exhibit E-3-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E-4

to the Credit Agreement

[Reserved]

 

Exhibit E-4-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F

to the Credit Agreement

[Reserved]

 

Exhibit F-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT G

to the Credit Agreement

BORROWER’S CLOSING CERTIFICATE

Pursuant to Section 3.1.7 of the Credit Agreement (as defined below), the
undersigned hereby certifies on this 2nd day of November, 2017 to Wells Fargo
Bank, National Association, as administrative agent (“Administrative Agent”) for
the Lenders under that certain Credit Agreement dated as of November 2, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Tampa Electric Company, a Florida corporation (“Borrower”),
the lenders party thereto (the “Lenders”) and Administrative Agent, that:

1.    Borrower is not or, but for the passage of time or the giving of notice or
both will not be, in breach of any material obligation thereunder which is
reasonably expected to have a Material Adverse Effect.

2.    Each representation and warranty made in Article IV of the Credit
Agreement is true and correct as of the Closing Date (unless such representation
or warranty expressly relates to another time).

3.    There exists no Event of Default or Inchoate Default as of the Closing
Date.

4.    The conditions precedent set forth in Section 3.1 of the Credit Agreement
have been satisfied or have been waived in accordance with Section 7.9 of the
Credit Agreement.

All capitalized terms used herein which are defined in the Credit Agreement
shall have the meaning given to them in Exhibit A to the Credit Agreement.

[SIGNATURE PAGES FOLLOW]

 

Exhibit G-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, Borrower has executed this Certificate on the date set forth
above.

 

TAMPA ELECTRIC COMPANY By:      

Name:

Title:

 

Exhibit G-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT H-1

to the Credit Agreement

[                 ,         ]

Wells Fargo Bank, National Association, as Administrative Agent for

the Lenders under the Credit Agreement described below,

and the Lenders under such Credit Agreement

1525 West W.T. Harris Boulevard

Charlotte, NC 28262

 

  Re: Credit Agreement for Tampa Electric Company

Ladies and Gentlemen:

As Associate General Counsel of TECO Services, Inc., a Florida corporation and
wholly owned subsidiary of TECO Energy, Inc., a Florida corporation, I have
acted as counsel to Tampa Electric Company, a Florida corporation (the
“Company”) in connection with the Credit Agreement dated as of the date hereof
among the Company, Wells Fargo Bank, National Association, as Administrative
Agent (the “Administrative Agent”) and the Lenders party thereto (the “Lenders”)
(the “Credit Agreement”). This opinion is being delivered pursuant to
Section 3.1.4 of the Credit Agreement. Capitalized terms not otherwise defined
in this opinion that are defined in the Credit Agreement have the meanings
assigned to them in the Credit Agreement.

In rendering the opinions set forth herein, I, or attorneys under my
supervision, have examined and relied on originals or copies of the Credit
Agreement and the form of Notes to be issued by the Company pursuant to
Section 2.1.5 thereunder (collectively, the “Credit Documents”) and the
governing documents, and such other documents and made such examination of law
as I have deemed appropriate to give the opinions set forth below. I have
relied, without independent verification, upon certificates of public officials
and, as to matters of fact material to my opinions, on representations made in
the Credit Agreement and certificates and other inquiries of officers of the
Company. When used in this opinion, the phrase “to my knowledge” or equivalent
words with respect to a matter means that nothing has come to my attention in
the course of my representation of the Company which would lead me to question
such matter but that, except as expressly stated, I have not made any special
investigation with respect thereto.

In my examination I have assumed the genuineness of all signatures (other than
signatures made on behalf of the Company), including endorsements, the legal
capacity of natural persons, the authenticity of all documents submitted to me
as originals, the conformity to original documents of all documents submitted to
me as certified or photostatic copies and the authenticity of the originals of
such copies. Also, with your approval, I have relied as to certain legal matters
on advice of other lawyers employed by TECO Services, Inc. who are more familiar
with such matters. This opinion speaks only as of its date, and I undertake no
obligation to update it for any subsequent events or legal developments.

I am a member of the Florida Bar, and I express no opinion as to the laws of any
other jurisdiction other than the applicable laws of the State of Florida. I do
not express any opinion concerning matters governed by any securities laws of
the State of Florida.

Based upon and subject to the foregoing and subject to the limitations,
qualifications, exceptions and assumptions set forth herein, I am of the opinion
that:

1.    The Company is validly existing as a corporation in good standing under
the laws of the State of Florida, and has the corporate power to execute and
deliver the Credit Documents and to perform its obligations thereunder.

 

Exhibit H-1-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.    The Company has duly authorized the Credit Documents to which it is a
party and has executed and delivered the Credit Agreement.

3.    All consents, governmental approvals, licenses or authorizations
(including from the Florida Public Service Commission) required to be obtained
by the Company before the date hereof for its execution, delivery and
performance of the Credit Documents have been obtained and are in full force and
effect. To my knowledge, there is no proceeding pending or threatened that
seeks, or may reasonably be expected, to rescind, terminate, modify, suspend, or
withhold any of the consents, approvals, licenses, or authorizations referred to
in this paragraph.

I also advise you that, to my knowledge, there is no action, suit, or other
proceeding at law or in equity, or any arbitration proceeding, by or before any
governmental agency or arbitrator now pending or overtly threatened in writing
against the Company challenging the validity or enforceability of, or seeking to
enjoin the performance of the Credit Documents.

This opinion is furnished to you as Administrative Agent and to the Lenders who
may become parties to the Credit Agreement in connection with the transaction
described above and may not be relied on without my prior written consent for
any other purpose or by anyone else. I consent to reliance on the opinions
expressed herein, solely in connection with the Credit Documents, by any party
that becomes a “Lender” or “Participant” under the Credit Agreement after the
date of this opinion in accordance with the provisions of the Credit Agreement
as if this opinion were addressed and delivered to such additional Lender or
Participant on the date hereof, on the condition and understanding that (a) any
such reliance must be actual and reasonable under the circumstances existing at
the time such Lender or Participant becomes a Lender or Participant, including
any circumstances relating to changes in law, facts or any other developments
known to or reasonably knowable by such Lender or Participant at such time,
(b) our consent to such reliance shall not constitute a reissuance of the
opinions expressed herein or otherwise extend any statute of limitations period
applicable hereto on the date hereof, and (c) in no event shall any such Lender
or Participant have any greater rights with respect hereto than the original
addressees of this letter on the date hereof or than its assignor.

Very truly yours,

 

Exhibit H-1-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT H-2

to the Credit Agreement

[                     ,         ]

Wells Fargo Bank, National Association, as Administrative Agent for

the Lenders under the Credit Agreement described below,

and the Lenders under such Credit Agreement

1525 West W.T. Harris Boulevard

Charlotte, NC 28262

 

  Re: Credit Agreement for Tampa Electric Company

Ladies and Gentlemen:

We are furnishing this opinion to you pursuant to Section 3.1.4 of the Credit
Agreement (the “Credit Agreement”) dated as of the date hereof, among Tampa
Electric Company (the “Company”), as borrower, Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the
Lenders party thereto (the “Lenders”). Capitalized terms used but not otherwise
defined in this opinion have the meanings as assigned to them in the Credit
Agreement.

We have acted as counsel to the Company in connection with the Credit Agreement.
We have examined the Credit Agreement and the form of Notes to be issued by the
Company pursuant to Section 2.1.5 of the Credit Agreement (collectively, the
“Credit Documents”). We have also examined such other documents and certificates
as we consider necessary to render this opinion. As to various questions of fact
material to our opinion, we have relied, without independent verification, upon
the representations made in or pursuant to the Credit Agreement and upon
certificates of officers of the Company. We have also relied upon the
certificates of public officials. We have assumed the genuineness of all
signatures, the authenticity of all documents submitted to us as originals and
the conformity to original documents of all documents submitted to us as copies.
We also have assumed that each Credit Document to which the Administrative
Agent, or any of the Lenders is a party constitutes its valid and binding
obligation.

The opinion rendered herein is limited to the federal laws of the United States,
the laws of the State of Florida, and the laws of the State of New York ,
provided, however, that the opinions expressed herein are based upon a review of
those laws, statutes and regulations that, in our experience, are generally
recognized as applicable to the transactions contemplated in the Credit
Documents, and in any event, shall not include (and we express no opinion as to)
any tax, antitrust or unfair competition laws or regulations, or any laws,
regulations, executive orders or government programs designed to combat
terrorism, money laundering or racketeering, or any local or state laws
governing licenses, permits and approvals necessary for the conduct of the
Company’s business, or, except as set forth in paragraph 5 below, any state or
federal securities laws.

References in this opinion to matters known to us mean the actual knowledge of
the lawyers in this firm responsible for preparing this opinion after
consultation with such other lawyers in the firm and review of such documents in
our possession as they considered appropriate.

Based on the foregoing and subject to the additional qualifications set forth
below, we are of opinion that:

1.    The Company is validly existing as a corporation in good standing under
the laws of the State of Florida and has the corporate power to enter into and
perform its obligations under the Credit Documents.

 

Exhibit H-2-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.    The Credit Agreement has been duly authorized, executed and delivered by
the Company and constitutes its valid and binding obligations enforceable
against it in accordance with their terms. The Notes have been duly authorized
by the Company, and each Note, when executed and delivered for value, will
constitute its valid and binding obligation enforceable against the Company in
accordance with its terms.

3.    No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any court or governmental authority or
agency is necessary or required under any New York or federal law of the United
States in connection with the due authorization, execution, delivery and
performance of the Credit Documents by the Company.

4.    The execution and delivery of the Credit Documents by the Company do not
and the performance by it of its obligations will not (i) constitute a breach
of, or default under or result in the creation or imposition of any lien, charge
or encumbrance upon any property or assets of the Company pursuant to, any
written contract, indenture, mortgage, deed of trust, loan or credit agreement,
note, lease or any other agreement or instrument that is listed as an exhibit to
the Company’s Form 10-K for the year ended December 31, 2016, (ii) violate the
charter or by-laws of the Company, (iii) violate any applicable New York or
federal law, statute, rule or regulation (including, without limitation,
Regulations T, U or X of the Board of Governors of the Federal Reserve System)
or (iv) violate any judgment, order, writ or decree applicable to the Company
and known to us.

5.    The Company is not an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act
of 1940, as amended.

Our opinions above are subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors and to general principles of
equity.

We express no opinion as to:

 

  (i) the enforceability of any provision of the Credit Documents that increases
the rate of interest upon default or imposes a late fee to the extent either is
determined to be a penalty;

 

  (ii) the enforceability of any provision of the Credit Documents purporting to
grant a party conclusive rights of determination;

 

  (iii) the effect of any provision of the Credit Documents that purports to
grant rights of set-off or similar rights (a) to any person other than the
particular Lender, (b) other than in accordance with applicable law, (c) to the
extent a Lender or other person is authorized to set off against funds on
deposit in the Company’s accounts that were accepted by such Lender or other
person with the intent to apply such funds to a preexisting claim rather than to
hold the funds subject to withdrawals in the ordinary course, (d) to the extent
that the funds on deposit in said accounts are in any manner special accounts,
which by the express terms on which they are created, are made subject to the
rights of a third party, or (e) to the extent that a Lender or any other person
is entitled to exercise rights of set-off or similar rights with respect to
accounts at any other institution;

 

  (iv) the grant of powers of attorney to the extent they are against public
policy;

 

  (v) any exculpation or indemnification to the extent they are against public
policy;

 

  (vi) the enforceability of any grant of exclusive jurisdiction; and

 

  (vii) the enforceability of Section 8.20 of the Credit Agreement.

 

Exhibit H-2-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Our opinion is also subject to the applicability of forum non-conveniens
doctrine or any other doctrine limiting the availability of the courts in a
particular jurisdiction as a forum for the resolution of disputes not having a
sufficient nexus to such jurisdiction.

We also advise you that, to our knowledge, there is no action, suit or other
proceeding at law or in equity, or any arbitration proceeding, by or before any
governmental agency or arbitrator now pending or overtly threatened in writing
against the Company challenging the validity or enforceability of, or seeking to
enjoin the performance of any of the Credit Documents.

This opinion is being furnished solely to the addressees hereof and to the
Lenders who may become parties to the Credit Agreement in connection with the
transaction described above and may not be relied on without our prior written
consent for any other purpose or by anyone else. This opinion speaks only as of
its date and we undertake no obligation to update it for subsequent events or
legal developments. We consent to reliance on the opinions expressed herein,
solely in connection with the Credit Documents, by any party that becomes a
“Lender” or “Participant” under the Credit Agreement after the date of this
opinion in accordance with the provisions of the Credit Agreement as if this
opinion were addressed and delivered to such additional Lender or Participant on
the date hereof, on the condition and understanding that (a) any such reliance
must be actual and reasonable under the circumstances existing at the time such
Lender or Participant becomes a Lender or Participant, including any
circumstances relating to changes in law, facts or any other developments known
to or reasonably knowable by such Lender or Participant at such time, (b) our
consent to such reliance shall not constitute a reissuance of the opinions
expressed herein or otherwise extend any statute of limitations period
applicable hereto on the date hereof, and (c) in no event shall any such Lender
or Participant have any greater rights with respect hereto than the original
addressees of this letter on the date hereof or than its assignor.

Very truly yours,

LOCKE LORD LLP

 

Exhibit H-2-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT H-3

to the Credit Agreement

[                      ], 2017

To the Lenders party to the

Credit Agreement referred to below and

Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

We have acted as special New York counsel to Wells Fargo Bank, National
Association (“Wells Fargo”), as Administrative Agent, in connection with the
Credit Agreement dated as of November 2, 2017 (the “Credit Agreement”) among
Tampa Electric Company (the “Borrower”), the lenders party thereto and the
Administrative Agent. Except as otherwise defined herein, terms defined in the
Credit Agreement have the same defined meanings when used herein.

In rendering the opinions expressed below, we have examined an executed
counterpart of the Credit Agreement. In our examination, we have assumed the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals and the conformity with authentic original documents of all
documents submitted to us as copies. When relevant facts were not independently
established, we have relied upon representations made in or pursuant to the
Credit Agreement. We have also assumed that the Credit Agreement has been duly
authorized, executed and delivered by, and (except, to the extent set forth
below, as to the Borrower) constitutes legal, valid, binding and enforceable
obligations of, all of the parties thereto, that all signatories thereto have
been duly authorized and that all such parties are duly organized and validly
existing and have the power and authority (corporate or other) to execute,
deliver and perform the same. In addition, we have assumed that (i) all
conditions required for the effectiveness of the Credit Agreement pursuant to
Section 3.1 thereof shall have been satisfied and (ii) notification of the
Closing Date pursuant to said Section 3.1 is being given by the Administrative
Agent contemporaneously with the delivery of this opinion.

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that the Credit Agreement constitutes a legal, valid and binding
obligation of the Borrower, enforceable against it in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or other similar laws relating to or
affecting the rights of creditors generally, and except as the enforceability of
the Credit Agreement is subject to the application of general principles of
equity (regardless of whether considered in a proceeding in equity or at law),
including without limitation (i) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (ii) concepts
of materiality, reasonableness, good faith and fair dealing.

The foregoing opinions are also subject to the following comments and
qualifications:

(A) The enforceability of provisions in the Credit Agreement to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.

(B) We express no opinion as to any provision, however expressed, providing for
(i) a limitation on reliance, exculpation, disclaimer, limitation or extension
of liability, limitation or exclusion of remedies, contribution,
indemnification, or waiver, or (ii) the shortening or lengthening the period
suit otherwise could be brought under the applicable statute of limitations.

 

Exhibit H-3-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(C) We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Lender is located (other than New York) that limits the interest,
fees or other charges it may impose for the loan or use of money or other
credit, (ii) the last sentence of Section 2.6.2 of the Credit Agreement,
(iii) Section 8.2 of the Credit Agreement, (iv) the first sentence of
Section 8.13 of the Credit Agreement, insofar as such sentence relates to the
subject-matter jurisdiction of the United States District Court for the Southern
District of New York to adjudicate any controversy related to the Credit
Agreement or (iv) the waiver of inconvenient forum set forth in the last
sentence of Section 8.13 of the Credit Agreement with respect to proceedings in
the United States District Court for the Southern District of New York.

The foregoing opinions are limited to matters involving the Federal laws of the
United States and the law of the State of New York, and we do not express any
opinion as to the law of any other jurisdiction.

This opinion letter is provided to you by us as special New York counsel to
Wells Fargo as the Administrative Agent pursuant to Section 3.1.4 of the Credit
Agreement and may not be relied upon by any other person or for any purpose
other than in connection with the transactions contemplated by the Credit
Agreement without our prior written consent in each instance.

Very truly yours,

BT/EKM

 

Exhibit H-3-2